EXECUTION VERSION

[americasactive8kexhib_image1.gif]
TERM CREDIT AGREEMENT
dated as of
February 5, 2016,
among
MURPHY USA INC.,
MURPHY OIL USA, INC.,
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 




    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01. Defined Terms                             1
SECTION 1.02. Classification of Loans and Borrowings                  32
SECTION 1.03.
Terms Generally 32

SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations    33

SECTION 1.05.
Status of Obligations    34

ARTICLE II

The Credits
SECTION 2.01.
Commitments    35

SECTION 2.02.
Loans and Borrowings    35

SECTION 2.03.
Requests for Borrowings    36

SECTION 2.04.
[Intentionally Omitted.]    36

SECTION 2.05.
[Intentionally Omitted.]    36

SECTION 2.06.
[Intentionally Omitted.]    36

SECTION 2.07.
Funding of Borrowings    36

SECTION 2.08.
Interest Elections    37

SECTION 2.09.
Termination and Reduction of Commitments    38

SECTION 2.10.
Repayment of Loans; Evidence of Debt    39

SECTION 2.11.
Amortization of Loans    39

SECTION 2.12.
Prepayment of Loans    40

SECTION 2.13.
Fees    41

SECTION 2.14.
Interest    41

SECTION 2.15.
Alternate Rate of Interest    42

SECTION 2.16.
Increased Costs    42

SECTION 2.17.
Break Funding Payments    44

SECTION 2.18.
Taxes    44

SECTION 2.19.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs    49

SECTION 2.20.
Mitigation Obligations; Replacement of Lenders    50

SECTION 2.21.
Defaulting Lenders    51

ARTICLE III

Representations and Warranties
SECTION 3.01.
Organization; Powers    51

SECTION 3.02.
Authorization; Enforceability    52

SECTION 3.03.
Governmental Approvals; Absence of Conflicts    52

SECTION 3.04.
Financial Condition; No Material Adverse Change    52

SECTION 3.05.
Properties    53

SECTION 3.06.
Litigation and Environmental Matters    54


    

--------------------------------------------------------------------------------




SECTION 3.07.
Compliance with Laws and Agreements; Anti-Corruption Laws and Sanctions    54

SECTION 3.08.
Investment Company Status    54

SECTION 3.09.
Taxes    54

SECTION 3.10.
ERISA; Labor Matters    55

SECTION 3.11.
Subsidiaries and Joint Ventures; Disqualified Equity Interests    55

SECTION 3.12.
Insurance    55

SECTION 3.13.
Solvency    55

SECTION 3.14.
Disclosure    56

SECTION 3.15.
Collateral Matters    56

SECTION 3.16.
Federal Reserve Regulations    57

ARTICLE IV

Conditions
ARTICLE V

Affirmative Covenants
SECTION 5.01.
Financial Statements and Other Information    59

SECTION 5.02.
Notices of Material Events    62

SECTION 5.03.
Additional Subsidiaries    62

SECTION 5.04.
Information Regarding Collateral; Deposit and Securities Accounts    62

SECTION 5.05.
Existence; Conduct of Business    63

SECTION 5.06.
Payment of Obligations and Taxes    63

SECTION 5.07.
Maintenance of Properties    63

SECTION 5.08.
Insurance    64

SECTION 5.09.
Books and Records; Inspection and Audit Rights    64

SECTION 5.10.
Compliance with Laws    64

SECTION 5.11.
Use of Proceeds    64

SECTION 5.12.
Further Assurances    64

SECTION 5.13.
Spin-Off Documents    65

SECTION 5.14.
Control Agreements    65

ARTICLE VI

Negative Covenants
SECTION 6.01.
Indebtedness    65

SECTION 6.02.
Liens    68

SECTION 6.03.
Fundamental Changes; Business Activities    71

SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions    71

SECTION 6.05.
Asset Sales    73

SECTION 6.06.
Sale/Leaseback Transactions    75

SECTION 6.07.
Hedging Agreements    75

SECTION 6.08.
Restricted Payments; Certain Payments of Indebtedness    75

SECTION 6.09.
Transactions with Affiliates    76

SECTION 6.10.
Restrictive Agreements    77

SECTION 6.11.
[Intentionally Omitted.]    78


    

--------------------------------------------------------------------------------




SECTION 6.12.
Secured Leverage Ratio    78

SECTION 6.13.
Fiscal Year    78

SECTION 6.14.
Anti-Corruption Laws    78

SECTION 6.15.
Concerning the ABL Credit Agreement    78

ARTICLE VII

Events of Default
ARTICLE VIII

The Administrative Agent
ARTICLE IX

Miscellaneous
SECTION 9.01.
Notices    87

SECTION 9.02.
Waivers; Amendments    88

SECTION 9.03.
Expenses; Indemnity; Damage Waiver    91

SECTION 9.04.
Successors and Assigns    93

SECTION 9.05.
Survival    97

SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution    97

SECTION 9.07.
Severability    98

SECTION 9.08.
Right of Setoff    98

SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process    99

SECTION 9.10.
WAIVER OF JURY TRIAL    99

SECTION 9.11.
Headings    100

SECTION 9.12.
Confidentiality    100

SECTION 9.13.
Interest Rate Limitation    101

SECTION 9.14.
Release of Liens and Guarantees    101

SECTION 9.15.
USA PATRIOT Act Notice    102

SECTION 9.16.
No Fiduciary Relationship    102

SECTION 9.17.
Non-Public Information    102

SECTION 9.18.
Judgment Currency    103

SECTION 9.19.
Permitted Intercreditor Agreements    103

SECTION 9.20.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    105




    

--------------------------------------------------------------------------------




SCHEDULES:
Schedule 2.01
—    Commitments

Schedule 3.11
—    Subsidiaries and Joint Ventures

Schedule 3.12
—    Insurance

Schedule 6.01
—    Existing Indebtedness

Schedule 6.01(j)
—    Letters of Credit

Schedule 6.02
—    Existing Liens

Schedule 6.04
—    Existing Investments

Schedule 6.10
—    Existing Restrictions

EXHIBITS:
Exhibit A
—    Form of Assignment and Assumption

Exhibit B
—    Form of Borrowing Request

Exhibit C
—    Form of Guarantee and Collateral Agreement

Exhibit D
—    Form of Compliance Certificate

Exhibit E
—    Form of Interest Election Request

Exhibit F
—    Form of Perfection Certificate

Exhibit G
—    Form of Supplemental Perfection Certificate

Exhibit H-1
—    Form of U.S. Tax Certificate for Foreign Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit H-2
—    Form of U.S. Tax Certificate for Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit H-3
—    Form of U.S. Tax Certificate for Foreign Participants that are Partnerships
for U.S. Federal Income Tax Purposes

Exhibit H-4
—    Form of U.S. Tax Certificate for Foreign Lenders that are Partnerships for
U.S. Federal Income Tax Purposes




    

--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of February 5, 2016, among MURPHY USA INC., MURPHY OIL
USA, INC., the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABL Credit Agreement” means the Credit Agreement dated as of August 30, 2013,
among Murphy USA, the Company, the Borrowing Subsidiaries party thereto, the
Lenders party thereto and JPMorgan Chase, N.A., as Administrative Agent.
“ABL Indebtedness” mean Indebtedness incurred under the ABL Loan Documents.
“ABL Intercreditor Agreement” means (a) for so long as the ABL Indebtedness is
not secured by any assets of Murphy USA, the Company or any other Subsidiary
other than the Existing ABL Collateral, the ABL Intercreditor Agreement dated as
of the date hereof, among Murphy USA, the Company, the other Loan Parties, the
Administrative Agent and the Administrative Agent under the ABL Credit
Agreement, and (b) otherwise, an intercreditor agreement, in form and substance
reasonably satisfactory to the Administrative Agent and the Company, that
contains terms and conditions that are within the range of terms and conditions
customary for intercreditor agreements that are of the type that govern
intercreditor relationships between holders of senior secured term loans, on the
one hand, and holders of asset based loans, on the other, in which the lien
priorities are intended to rank as provided with respect thereto in this
Agreement.
“ABL Loan Documents” means the “Loan Documents” as defined in the ABL Credit
Agreement.
“ABL Priority Collateral” means any and all of the following that constitute
Collateral, whether now owned or hereafter acquired and wherever located:
(a) all Accounts (other than Account arising under agreements for sale of
Non-ABL Priority Collateral described in clauses (a) through (d) of the
definition of such term to the extent constituting identifiable Proceeds of such
Non-ABL Priority Collateral), (b) all Payment Intangibles, including all
corporate and other tax refunds and all Credit Card Receivables and all other
rights to payment arising therefrom in a credit-card, debit-card, prepaid-card
or other payment-card transaction (other than any Payment Intangibles
constituting identifiable Proceeds of Non-ABL Priority Collateral described in
clauses (a) through (e) of the definition of such term); (c) all Inventory; (d)
all Deposit Accounts, Securities Accounts and

    

--------------------------------------------------------------------------------

2

Commodity Accounts and all cash, cash equivalents and other assets contained in,
or credit to, and all Securities Entitlements arising from, any such Deposit
Accounts, Securities Accounts or Commodity Accounts (in each case, other than
any identifiable Proceeds of Non-ABL Priority Collateral described in clauses
(a) through (e) of the definition of such term, but in any event including all
Eligible Cash (as defined in the ABL Credit Agreement as in effect on the date
hereof)); (e) all rights to business interruption insurance and all rights to
credit insurance with respect to any Accounts (in each case, regardless of
whether the Administrative Agent is a loss payee thereof); (f) solely to the
extent evidencing, governing, securing or otherwise relating to any of the items
constituting ABL Priority Collateral under clauses (a) through (e) above, (i)
all General Intangibles (excluding Intellectual Property, Indebtedness (or any
evidence thereof) between or among Murphy USA or any of the Subsidiaries and any
Equity Interests, but including all contract rights as against operators of
pipelines, terminals or other storage facilities and as against other
transporters of Inventory and all rights as consignor or consignee, whether
arising by contract, statute or otherwise), (ii) Instruments (including
Promissory Notes), (iii) Documents (including each warehouse receipt or bill of
lading covering any Inventory), (iv) insurance policies (regardless of whether
the Administrative Agent is a loss payee thereof), (v) licenses from any
Governmental Authority to sell or to manufacture any Inventory and (vi) Chattel
Paper; (g) all collateral and guarantees given by any other Person with respect
to any of the foregoing, and all other Supporting Obligations (including
Letter-of-Credit Rights) with respect to any of the foregoing; (h) all books and
Records to the extent relating to any of the foregoing; and (i) all products and
Proceeds of the foregoing. Notwithstanding the foregoing, the term “ABL Priority
Collateral” shall not include any assets referred to in clauses (a) through (e)
of the definition of the term “Non-ABL Priority Collateral”. Capitalized terms
used in this definition but not defined herein have the meanings assigned to
them in the Collateral Agreement.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Account” has the meaning assigned to such term in the Collateral Agreement.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

3

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified; provided that for purposes of Section 6.09, the term
“Affiliate” also means any Person that is a director or an executive officer of
the Person specified, any Person that directly or indirectly beneficially owns
Equity Interests in the Person specified representing 10% or more of the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding Equity Interests in the Person specified and any Person
that would be an Affiliate of any such beneficial owner pursuant to this
definition (but without giving effect to this proviso).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% per annum and (c) the Adjusted LIBO
Rate on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1.00% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate
on any day shall be based on the rate per annum appearing on the applicable
Reuters screen page (currently page LIBOR01) displaying interest rates for
Dollar deposits in the London interbank market as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) (or, in the event such rate does not appear on a page of the
Reuters screen, on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time) at approximately 11:00 a.m., London time, on such day for deposits in
dollars with a maturity of one month; provided that if such rate shall be less
than zero, such rate shall be deemed to be zero. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
or relating to bribery or corruption.
“Applicable Creditor” has the meaning set forth in Section 9.18(b).
“Applicable Rate” means, for any day, (a) 2.00% per annum, in the case of an ABR
Loan, or (b) 3.00% per annum, in the case of a Eurocurrency Loan.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

4

is required by Section 9.04, and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.
“Attributable Indebtedness” when used with respect to any Sale/Leaseback
Transaction means (a) in the case of a Sale/Leaseback Transaction accounted for
as a Capital Lease Obligation, the amount thereof determined in accordance with
GAAP and (b) in the case of any other Sale/Leaseback Transaction, the present
value (discounted at a rate equivalent to the interest rate implicit in the
lease, compounded on a semiannual basis) of the total obligations of the lessee
for rental payments, after excluding all amounts required to be paid on account
of maintenance and repairs, insurance, taxes, utilities and other similar
expenses payable by the lessee pursuant to the terms of the lease, during the
remaining term of the lease or until the earliest date on which the lessee may
terminate such lease without penalty or upon payment of a penalty (in which case
the rental payments shall include such penalty).
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.03, which shall be, in the case of any such written request, in
the form of Exhibit B or any other form approved by the Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

5

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
amounts due under such lease (or other arrangement) prior to the first date on
which such lease (or other arrangement) may be terminated by the lessee without
payment of a premium or a penalty. For purposes of Section 6.02, a Capital Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee.
“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.
“Change in Control” means (a) the acquisition of ownership by any Person other
than Murphy USA of any Equity Interest in the Company; (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Exchange Act and the rules of the SEC
thereunder) (i) of Equity Interests in Murphy USA if such acquisition would not
be permitted under Section 9 of the Tax Matters Agreement or (ii) other than any
Person that is included in the definition of Murphy Family, of Equity Interests
in Murphy USA representing more than 50% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests in Murphy USA; (c) persons who were (i) directors of Murphy USA
on the Effective Date, (ii) nominated by the board of directors of Murphy USA or
(iii) appointed by directors who were directors of Murphy USA on the Effective
Date or were nominated as provided in clause (ii) above, ceasing to occupy a
majority of the seats (excluding vacant seats) on the board of directors of
Murphy USA; or (d) the occurrence of a “Change of Control” as defined in the
Senior Notes Documents or any “change of control” (or a similar event) as
defined in the ABL Indebtedness Documents, any Permitted Non-ABL Indebtedness
Documents or any Permitted Additional Unsecured Indebtedness Documents.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

6

Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted, promulgated or issued.
“Charges” has the meaning set forth in Section 9.13.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.
“Collateral Agreement” means the Guarantee and Collateral Agreement among Murphy
USA, the Company, the other Loan Parties and the Administrative Agent,
substantially in the form of Exhibit C, together with all supplements thereto.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a) the Administrative Agent shall have received from Murphy USA, the Company
and each other Designated Subsidiary either (i) a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Person or (ii) in the
case of any Person that becomes a Designated Subsidiary after the Effective
Date, a supplement to the Collateral Agreement, in the form specified therein,
duly executed and delivered on behalf of such Person, together with documents
and opinions of the type referred to in paragraphs (b) and (c) of Article IV
with respect to such Designated Subsidiary;
(b) all Equity Interests in any Restricted Subsidiary owned by or on behalf of
any Loan Party shall have been pledged pursuant to the Collateral Agreement and,
in the case of Equity Interests in any Foreign Subsidiary, where the
Administrative Agent so requests in connection with the pledge of such Equity
Interests, a Foreign Pledge Agreement (provided that the Loan Parties shall not
be required to pledge more than 66% of the outstanding voting Equity Interests
in any CFC or FSHCO) and the Administrative Agent shall, to the extent required
by the Collateral Agreement, have received certificates or other instruments
representing all such Equity Interests, together with undated stock powers or
other instruments of transfer with respect thereto endorsed in blank;
(c) all documents and instruments, including UCC financing statements, required
by applicable law or reasonably requested by the Administrative Agent to be
filed, registered or recorded to create the Liens intended to be created by the
Security Documents and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording;



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

7

(d) the Administrative Agent shall have received a counterpart, duly executed
and delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as the case may be, of a Control Agreement with respect
to (i) each deposit account maintained by any Loan Party with any depositary
bank (other than any Excluded Deposit Account) and (ii) each securities account
maintained by any Loan Party with any securities intermediary (other than any
Excluded Securities Account);
(e) each Loan Party shall have obtained all consents and approvals, if any,
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of legal opinions or other
deliverables with respect to, any particular assets of the Loan Parties, or the
provision of Guarantees by any Subsidiary, if and for so long as the
Administrative Agent, in consultation with Murphy USA and the Company,
determines that the cost of creating or perfecting such pledges or security
interests in such assets, or obtaining such legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to Murphy USA and the Subsidiaries), shall be excessive
in view of the benefits to be obtained by the Lenders therefrom (including in
view of the expected refinancing of the Loans), it being understood that no Loan
Party shall be required to grant any security interest in any liquor license.
The Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of legal opinions or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Subsidiary (including extensions beyond the Effective Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents.
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make a Loan on the Effective Date, expressed as an amount representing
the maximum principal amount of the Loan to be made by such Lender, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $100,000,000.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

8

distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 9.01, including through the Platform.
“Company” means Murphy Oil USA, Inc., a Delaware corporation.
“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.
“Concentration Account” has the meaning assigned to such term in the Collateral
Agreement.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus
(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of
(i) consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations) and any dividends paid during
such period in respect of Disqualified Equity Interests in Murphy USA,
(ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation for such period and amortization
of intangible assets for such period,
(iv) any extraordinary loss or any net loss realized by Murphy USA, the Company
and the Restricted Subsidiaries in connection with any asset disposition (other
than dispositions of inventory and other dispositions in the ordinary course of
business) for such period,
(v) any noncash expenses for such period resulting from the grant of stock
options or other equity-based incentives to any director, officer or employee of
Murphy USA, the Company or any other Restricted Subsidiary pursuant to a written
plan or agreement approved by the board of directors of Murphy USA,
(vi) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement,
(vii) any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements,



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

9

(viii) the cumulative effect for such period of a change in accounting
principles; and
(ix) any other noncash charge, including any impairment charge or asset
write-off related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, but excluding
any additions to bad debt reserves or bad debt expense, any noncash charge that
results from the write-down or write-off of inventory, any noncash charge that
results from the write-down or write-off of accounts receivable or that is in
respect of any other item that was included in Consolidated Net Income in a
prior period and any noncash charge to the extent it represents an accrual of or
a reserve for cash expenditures in any future period;
provided that any cash payment made with respect to any noncash items added back
in computing Consolidated EBITDA for any prior period pursuant to this clause
(a) (or that would have been added back had this Agreement been in effect during
such prior period) shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made; and minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income,
(i) any extraordinary gains for such period, all determined on a consolidated
basis in accordance with GAAP,
(ii) any gains for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedging Agreement,
(iii) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements,
(iv) noncash items of income for such period (excluding any noncash items of
income (A) in respect of which cash was received in a prior period or will be
received in a future period or (B) that represents the reversal of any accrual
made in a prior period for anticipated cash charges, but only to the extent such
accrual reduced Consolidated EBITDA for such prior period) and
(v) the cumulative effect for such period of a change in accounting principles;
provided further that Consolidated EBITDA shall be calculated so as to exclude
the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by Murphy USA
or any of its consolidated Restricted Subsidiaries, other than dispositions of
inventory and other dispositions in the ordinary course of business. All amounts
added back in computing Consolidated EBITDA for any period pursuant to clause
(a) above, and all amounts subtracted in computing Consolidated EBITDA pursuant
to clause (b) above, to the extent such amounts are, in the reasonable



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

10

judgment of a Financial Officer of Murphy USA, attributable to any Restricted
Subsidiary that is not wholly owned by Murphy USA, shall be reduced by the
portion thereof that is attributable to the noncontrolling interest in such
Restricted Subsidiary. For purposes of calculating Consolidated EBITDA for any
period, if during such period Murphy USA, the Company or any other Restricted
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto in accordance with Section 1.04(b).
“Consolidated Net Income” means, for any period, the net income or loss of
Murphy USA and its consolidated Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the income of any Person (other than Murphy USA) that is
not a consolidated Restricted Subsidiary except to the extent of the amount of
cash dividends or similar cash distributions actually paid by such Person to
Murphy USA, the Company or, subject to clauses (b) and (c) below, any other
consolidated Restricted Subsidiary during such period, (b) the income of any
consolidated Restricted Subsidiary (other than a Subsidiary Loan Party) to the
extent that, on the date of determination, the declaration or payment of cash
dividends or similar cash distributions by such Subsidiary is not permitted
without any prior approval of any Governmental Authority that has not been
obtained or is not permitted by the operation of the terms of the organizational
documents of such Subsidiary, any agreement or other instrument binding upon
Murphy USA or any Restricted Subsidiary or any law applicable to Murphy USA or
any Restricted Subsidiary, unless such restrictions with respect to the payment
of cash dividends and other similar cash distributions have been legally and
effectively waived, and (c) the income or loss of, and any amounts referred to
in clause (a) above paid to, any consolidated Restricted Subsidiary that is not
wholly owned by Murphy USA to the extent such income or loss or such amounts are
attributable to the noncontrolling interest in such consolidated Restricted
Subsidiary.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained.
“Credit Card Receivables” has the meaning assigned to such term in the ABL
Credit Agreement as in effect on the date hereof.
“Credit Party” means the Administrative Agent and each Lender.
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

11

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified Murphy USA, the Company or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party made in good
faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, (d) has become the subject of a Bankruptcy Event
or (e) has, or has a direct or indirect parent company that has, become the
subject of a Bail-In Action.
“Designated Subsidiary” means each Domestic Subsidiary that is not an Excluded
Subsidiary.
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;
(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or
(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by Murphy USA
or any Subsidiary, in whole or in part, at the option of the holder thereof;



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

12

in each case, on or prior to the date 180 days after the Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” (or
similar event, however denominated) shall not constitute a Disqualified Equity
Interest if any such requirement becomes operative only after repayment in full
of all the Loans and all other Secured Obligations that are accrued and payable
and (ii) an Equity Interest in any Person that is issued to any employee or to
any plan for the benefit of employees or by any such plan to such employees
shall not constitute a Disqualified Equity Interest solely because it may be
required to be repurchased by such Person or any of its subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.
“Effective Date” means the date on which the conditions specified in Article IV
are satisfied (or waived in accordance with Section 9.02).
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or Murphy USA, the Company, any other Subsidiary or any other Affiliate
of Murphy USA.
“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, directives and other laws, and all injunctions, written notices
or binding agreements, issued, promulgated or entered into by or with any
Governmental Authority and relating in any way to the environment, to
preservation or reclamation of natural resources, to the management, Release or
threatened Release of, or human exposure to, any explosive, radioactive,
hazardous or toxic substance or waste or other pollutant, including petroleum or
petroleum distillates.
“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), to the
extent directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials to the extent arising from or
relating to any Environmental Law, (c) human exposure to any Hazardous
Materials, (d) the presence, Release or threatened Release of any Hazardous
Materials or (e) any contract, binding agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

13

nonvoting, in, or interests in the income or profits of, a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any of the foregoing (other than, prior to the date of such conversion,
Indebtedness that is convertible into any such Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Murphy USA or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA, of an application for a waiver of the minimum funding standard
with respect to any Plan, (d) a determination that any Plan is, or is expected
to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (e) the incurrence by Murphy USA or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by Murphy USA or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by Murphy USA or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or (h) the receipt by Murphy USA or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from Murphy
USA or any of its ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in endangered or critical status, within the meaning of Section 305
of ERISA.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” has the meaning set forth in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934.
“Excluded Deposit Account” means (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses (including payroll taxes) in the ordinary course of business,
(b) any deposit account that is a zero-balance disbursement account, (c) any
deposit account the funds in



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

14

which consist solely of (i) funds held by Murphy USA or any Subsidiary in trust
for any director, officer or employee of Murphy USA or any Subsidiary or any
employee benefit plan maintained by Murphy USA or any Subsidiary or (ii) funds
representing deferred compensation for the directors and employees of Murphy USA
and the Subsidiaries, (d) any deposit account the funds in which consist solely
of cash earnest money deposits or funds deposited under escrow or similar
arrangements in connection with any letter of intent or purchase agreement for a
Permitted Acquisition or any other transaction permitted hereunder, (e) any
deposit account into which are deposited station receipts and from which the
available funds are swept to the Concentration Account at the end of each
Business Day (whether directly or through local concentration accounts that are
in turn swept to the Concentration Account on such Business Day) and (f) other
deposit accounts to the extent the aggregate daily balance in all such accounts
does not at any time exceed $10,000,000.
“Excluded Securities Account” means any securities account the securities
entitlements in which consist solely of (a) securities entitlements held by
Murphy USA or any Subsidiary in trust for any director, officer or employee of
Murphy USA or any Subsidiary or any employee benefit plan maintained by Murphy
USA or any Subsidiary or (b) securities entitlements representing deferred
compensation for the directors and employees of Murphy USA and the Subsidiaries.
“Excluded Subsidiary” means (a) any CFC and (b) any FSHCO; provided that no
Subsidiary that (i) Guarantees the Senior Notes or any other Material
Indebtedness of Murphy USA, the Company or any Domestic Subsidiary that is not
itself an Excluded Subsidiary or (ii) is an obligor (including pursuant to a
Guarantee) under the ABL Loan Documents, any Permitted Non-ABL Indebtedness
Documents or any Permitted Additional Unsecured Indebtedness Documents shall, in
either case, be an Excluded Subsidiary.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.20(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.18(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

15

“Existing ABL Collateral” means any assets of Murphy USA, the Company or any
other Loan Party that constitute “Collateral” under and as defined in the ABL
Credit Agreement as in effect on the date hereof.
“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to the foregoing and (ii) any similar law adopted by any non-U.S.
Governmental Authority pursuant to an intergovernmental agreement between such
non-U.S. jurisdiction and the United States.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person;
provided that, when such term is used in reference to any document executed by,
or a certification of, a Financial Officer, the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to the
Administrative Agent as to the authority of such individual.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Secured Obligations,
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FSHCO” means each Domestic Subsidiary substantially all of the assets of which
consist of voting Equity Interests in CFCs.
“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

16

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by the chief financial officer of Murphy USA)).
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Murphy USA, the Company or the other Subsidiaries shall be a
Hedging Agreement.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

17

“Immediate Family” of a person means such person’s spouse, children, siblings,
parents, mother-in-law and father-in-law, sons-in-law, daughters-in-law,
brothers-in-law and sisters-in-law.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of Murphy USA, the Company or any other
Subsidiary and (iii) any purchase price adjustment or earnout incurred in
connection with an acquisition, except to the extent that the amount payable
pursuant to such purchase price adjustment or earnout is, or becomes, reasonably
determinable), (e) all Capital Lease Obligations of such Person, (f) the maximum
aggregate amount of all letters of credit and letters of guaranty in respect of
which such Person is an account party, (g) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (h) all
Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests, (i) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person, and (j) all Guarantees by such
Person of Indebtedness of others. The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
other Person, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.08, which shall be, in the
case of any such written request, in the form of Exhibit E or any other form
approved by the Administrative Agent.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

18

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day following the last day of each March, June, September and December,
and (b) with respect to any Eurocurrency Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined reasonably and in good faith by the
chief financial officer of Murphy USA)) in, any other Person that are held or
made by the specified Person. The amount, as of any date of determination, of
(a) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, without any adjustment for write-downs
or write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment in the form of a purchase or other
acquisition for value of



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

19

any Equity Interests, evidences of Indebtedness or other securities of any
Person shall be the fair value (as determined reasonably and in good faith by
the chief financial officer of Murphy USA) of the consideration therefor
(including any Indebtedness assumed in connection therewith), plus the fair
value (as so determined) of all additions, as of such date of determination,
thereto, and minus the amount, as of such date of determination, of any portion
of such Investment repaid to the investor in cash as a repayment of principal or
a return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the time of such Investment, (d) any
Investment (other than any Investment referred to in clause (a), (b) or (c)
above) in the form of a transfer of Equity Interests or other property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair value (as determined reasonably and in good
faith by the chief financial officer of Murphy USA) of such Equity Interests or
other property as of the time of such transfer (less, in the case of any
investment in the form of transfer of property for consideration that is less
than the fair value thereof, the fair value (as so determined) of such
consideration as of the time of the transfer), minus the amount, as of such date
of determination, of any portion of such Investment repaid to the investor in
cash as a return of capital, but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the time of such transfer, and (e) any Investment (other
than any Investment referred to in clause (a), (b), (c) or (d) above) in any
Person resulting from the issuance by such Person of its Equity Interests to the
investor shall be the fair value (as determined reasonably and in good faith by
the chief financial officer of Murphy USA) of such Equity Interests at the time
of the issuance thereof.
“IRS” means the United States Internal Revenue Service.
“Judgment Currency” has the meaning set forth in Section 9.18(b).
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the applicable Reuters screen page (currently page
LIBOR01) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) (such applicable rate being called the “LIBO Screen
Rate”), at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. If no LIBO Screen Rate shall be available
for a particular Interest Period but Screen Rates shall be available for
maturities both longer and shorter than such Interest Period, then



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

20

the LIBO Rate for such Interest Period shall be the Interpolated Screen Rate.
Notwithstanding the foregoing, if the LIBO Rate, determined as provided above,
would otherwise be less than zero, then the LIBO Rate shall be deemed to be zero
for all purposes.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease, synthetic lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Loan Documents” means this Agreement, the Collateral Agreement, the other
Security Documents and, except for purposes of Section 9.02, any promissory
notes delivered pursuant to Section 2.10(c).
“Loan Parties” means Murphy USA, the Company and each other Subsidiary Loan
Party.
“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement.
“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $25,000,000.
“Material Adverse Effect” means an event or condition that has had, or could
reasonably be expected to have, in a material adverse effect on (a) the
business, assets, liabilities, operations or condition (financial or otherwise)
of Murphy USA, the Company and the other Subsidiaries, taken as a whole, (b) the
ability of the Loan Parties to perform their obligations under the Loan
Documents or (c) the rights of or benefits available to the Lenders under the
Loan Documents. For the avoidance of doubt, the occurrence of any event or
condition that results in the Spin-Off being taxable to Murphy Oil, except if
neither Murphy USA nor the Company shall be required to indemnify Murphy Oil
pursuant to the Tax Matters Agreement for any tax liability resulting from such
event or condition, shall be a Material Adverse Effect.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

21

and outstanding Equity Interests in any Person that are owned by Murphy USA, the
Company or any other Subsidiary or (b) assets comprising all or substantially
all the assets of (or all or substantially all the assets constituting a
business unit, division, product line or line of business of) any Person;
provided that the aggregate consideration therefor (including Indebtedness
assumed by the transferee in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $25,000,000.
“Material Indebtedness” means (a) Indebtedness (other than the Loans and
Guarantees under the Loan Documents), or obligations in respect of one or more
Hedging Agreements, of any one or more of Murphy USA, the Company and the other
Subsidiaries in an aggregate principal amount of $25,000,000 or more and (b) the
ABL Indebtedness.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Murphy USA, the Company or any other
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Murphy USA, the
Company or such other Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.
“Maturity Date” means September 2, 2019.
“Maximum Rate” has the meaning set forth in Section 9.13.
“MNPI” means material information concerning Murphy USA, the Company, any other
Subsidiary or any Affiliate of any of the foregoing or their securities that has
not been disseminated in a manner making it available to investors generally,
within the meaning of Regulation FD under the Securities Act and the Exchange
Act. For purposes of this definition, “material information” means information
concerning Murphy USA, the Company, the other Subsidiaries or any Affiliate of
any of the foregoing, or any of their securities, that could reasonably be
expected to be material for purposes of the United States federal and state
securities laws and, where applicable, foreign securities laws.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Murphy Family” means (a) (i) the C.H. Murphy Family Investments Limited
Partnership; (ii) the estate and descendants of the late C.H. Murphy, Jr.; (iii)
the siblings of the late C.H. Murphy, Jr. and their respective estates and
descendants; (iv) the respective Immediate Family of, Immediate Family of
descendants of and descendants of Immediate Family of, any individual included
in clause (a)(ii) or (a)(iii); (v) any trust established for the benefit of any
of the foregoing or any charitable trust or foundation established by any of the
foregoing, and the respective trustees, fiduciaries and beneficiaries of any
such trust



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

22

or foundation acting in such capacity; and (vi) any corporation, limited
partnership, limited liability company or other entity Controlled by any of the
foregoing; and (b) any successor (other than by assignment or transfer) of any
of the foregoing.
“Murphy Oil” means Murphy Oil Corporation, a Delaware corporation.
“Murphy USA” means Murphy USA Inc., a Delaware corporation.
“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all reasonable
fees and out‑of‑pocket expenses paid in connection with such event by Murphy USA
and the Subsidiaries to Persons that are not Affiliates of Murphy USA or any
Subsidiary, (ii) in the case of a sale, transfer, lease or other disposition
(including pursuant to a Sale/Leaseback Transaction or a casualty or a
condemnation or similar proceeding) of an asset, the amount of all payments
required to be made by Murphy USA and the Subsidiaries as a result of such event
to repay Indebtedness secured by such asset (other than (x) payments required to
repay any Loans, (y) payments required to repay any Permitted Non-ABL
Indebtedness and (z) solely to the extent attributable to proceeds from the
sale, transfer, lease or other disposition of an asset that constitutes Non-ABL
Priority Collateral, payments required to repay ABL Indebtedness secured by such
asset (and for this purpose, in the case of a sale, transfer, lease or other
disposition of collateral securing ABL Indebtedness consisting of Equity
Interests in any Subsidiary owning assets constituting ABL Priority Collateral,
the Company shall attribute the proceeds thereof to such ABL Priority Collateral
as reasonably agreed by the parties to such sale, transfer, lease or other
disposition transaction, or if not so agreed or no such agreement is specified,
based on the fair value of such ABL Priority Collateral as reasonably determined
by the Company) and (iii) the amount of all taxes paid (or reasonably estimated
to be payable) by Murphy USA and the Subsidiaries, and the amount of any
reserves established by Murphy USA and the Subsidiaries in accordance with GAAP
to fund purchase price adjustment, indemnification and similar contingent
liabilities (other than any earnout obligations) reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to the occurrence of such
event (as determined reasonably and in good faith by the chief financial officer
of Murphy USA). For purposes of this definition, in the event any contingent
liability reserve established with respect to any event as described in clause
(b)(iii) above shall be reduced, the amount of such reduction shall, except to
the extent such reduction is made as a result of a payment having been made in
respect of the contingent liabilities with respect to which such reserve has
been established, be deemed to be receipt, on the date of such reduction, of
cash proceeds in respect of such event.
“Non-ABL Priority Collateral” means all of the following assets that constitute
Collateral, whether now owned or hereafter acquired and wherever located: (a)



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

23

all Equipment, all real property and interests therein (including both fee and
leasehold interests) and all Fixtures; (b) all Intellectual Property (other than
any computer programs and any support and information relating thereto that
constitute Inventory); (c) all Equity Interests and other Investment Property
(other than Investment Property constituting ABL Priority Collateral under
clause (d) or (f) of the definition of such term); (d) all Commercial Tort
Claims; (e) all insurance policies relating to Non-ABL Priority Collateral, but,
for the avoidance of doubt, excluding business interruption insurance and credit
insurance with respect to any Accounts; (f) except to the extent constituting
ABL Priority Collateral under clause (f) of the definition of such term, all
Documents, all General Intangibles, all Instruments and all Letter of Credit
Rights; (g) all other Collateral not constituting ABL Priority Collateral; (h)
all collateral and guarantees given by any other Person with respect to any of
the foregoing, and all Supporting Obligations (including Letter of Credit
Rights) with respect to any of the foregoing; (i) all books and Records to the
extent relating to any of the foregoing; and (j) all products and Proceeds of
the foregoing. Notwithstanding the foregoing, the term “Non-ABL Priority
Collateral” shall not include any assets referred to in clauses (a) through (e)
of the definition of the term “ABL Priority Collateral”. Capitalized terms used
in this definition but not defined herein have the meanings assigned to them in
the Collateral Agreement.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20(b)).
“Participant Register” has the meaning set forth in Section 9.04(c)(ii).
“Participants” has the meaning set forth in Section 9.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Perfection Certificate” means a certificate in the form of Exhibit F or any
other form approved by the Administrative Agent.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

24

“Permitted Acquisition” means the purchase or other acquisition by Murphy USA or
any Subsidiary in a transaction or series of transactions of Equity Interests
in, or all or substantially all the assets of (or all or substantially all the
assets constituting a business unit, division, product line or line of business
of), any Person if (a) in the case of any purchase or other acquisition of
Equity Interests in a Person, such Person (including each subsidiary of such
Person) is organized under the laws of the United States of America, any State
thereof or the District of Columbia and, upon the consummation of such
acquisition, will be a wholly owned Subsidiary that is a Domestic Subsidiary
(or, in the case of any such purchase or other acquisition structured as a
tender offer followed by a merger, such Person (including each subsidiary of
such Person) will become a wholly owned Subsidiary that is a Domestic Subsidiary
reasonably promptly thereafter upon the consummation of the second-step merger),
in each case including as a result of a merger or consolidation between any
Subsidiary and such Person, or (b) in the case of any purchase or other
acquisition of other assets, such assets will be owned by the Company or a
Subsidiary Loan Party; provided that (i) such purchase or acquisition was not
preceded by, or consummated pursuant to, an unsolicited tender offer or proxy
contest initiated by or on behalf of Murphy USA, the Company or any other
Subsidiary, (ii) all transactions related thereto are consummated in accordance
with applicable law, (iii) the business of such Person, or such assets, as the
case may be, constitute a business permitted under Section 6.03(b), (iv) with
respect to each such purchase or other acquisition, all actions required to be
taken with respect to each newly created or acquired Subsidiary or assets in
order to satisfy the requirements set forth in the definition of the term
“Collateral and Guarantee Requirement” shall have been taken (or arrangements
for the taking of such actions satisfactory to the Administrative Agent shall
have been made), (v) at the time of and immediately after giving effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing, (vi) such purchase or acquisition is permitted under the ABL Credit
Agreement as in effect on the date hereof and (vii) Murphy USA and the Company
shall have delivered to the Administrative Agent a certificate of a Financial
Officer of Murphy USA or the Company, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all the requirements
set forth in this definition have been satisfied with respect to such purchase
or other acquisition.
“Permitted Additional Unsecured Indebtedness” means any Indebtedness of the
Company or any other Loan Party permitted under Section 6.01(l).
“Permitted Additional Unsecured Indebtedness Documents” means any credit
agreement, indenture or other agreement, instrument or other document evidencing
or governing any Permitted Additional Unsecured Indebtedness or providing for
any Guarantee or other right in respect thereof.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.06;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to Section



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

25

430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.06;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of Murphy USA or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of Murphy USA or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Murphy USA or any Subsidiary;
(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by Murphy USA or any Subsidiary in excess of those
required by applicable banking regulations;
(h) Liens arising by virtue of UCC financing statement filings (or similar
filings under applicable law) regarding operating leases entered into by Murphy
USA and the Subsidiaries in the ordinary course of business;
(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

26

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and
(k) Liens that are contractual rights of set-off;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.
“Permitted Intercreditor Agreement” means any ABL Intercreditor Agreement and
any Permitted Non-ABL Intercreditor Agreement.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof;
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at the date of acquisition thereof, the highest
credit rating obtainable from S&P or Moody’s;
(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 180 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than (i) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) of not less than $1,000,000,000;
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e) money market funds that (i) comply with the criteria set forth in Rule 2a‑7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and
(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

27

used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.
“Permitted Non-ABL Indebtedness” means any Indebtedness of the Company or any
other Loan Party permitted under Section 6.01(m).
“Permitted Non-ABL Indebtedness Documents” means any credit agreement, indenture
or other agreement, instrument or other document evidencing or governing any
Permitted Non-ABL Indebtedness or providing for any Guarantee or other right in
respect thereof.
“Permitted Non-ABL Intercreditor Agreement” means an intercreditor agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Company, that contains terms and conditions that are within the range of terms
and conditions customary for intercreditor agreements that are of the type that
govern intercreditor relationships between holders of senior term loans, on the
one hand, and holders of the same type of Indebtedness as the applicable
Permitted Non-ABL Indebtedness, on the other, in which the lien priorities are
intended to rank pari passu.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which Murphy USA or any of its ERISA Affiliates is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning set forth in Section 9.01(d).
“Prepayment Event” means:
(a) any sale, transfer, lease or other disposition (including pursuant to a
Sale/Leaseback Transaction or by way of merger or consolidation) of any asset of
Murphy USA, the Company or any other Subsidiary, including any sale or issuance
to a Person other than Murphy USA, the Company or any other Subsidiary of Equity
Interests in any Subsidiary, other than (i) dispositions described in clauses
(a) through (h) of Section 6.05 and (ii) other dispositions resulting in
aggregate Net Proceeds not exceeding $25,000,000 during any fiscal year of
Murphy USA;
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of Murphy
USA, the Company or any other Subsidiary resulting in aggregate Net Proceeds of
$25,000,000 or more during any fiscal year of Murphy USA; and



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

28

(c) the incurrence by Murphy USA, the Company or any other Subsidiary of (i) any
Indebtedness in reliance on clause (l), (m) or, to the extent specified in such
clause, (n) of Section 6.01 or (ii) any Indebtedness not permitted to be
incurred under Section 6.01.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Recipient” means the Administrative Agent, any Lender or any combination
thereof (as the context requires).
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control or as
and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Original
Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 180 days after the Maturity Date, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the shorter of (x) the weighted average life to maturity of such
Original Indebtedness remaining as of the date of such extension, renewal or
refinancing and (y) the weighted average life to maturity of the Loans remaining
as of the date of such extension, renewal or refinancing; (d) such Refinancing
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness, and shall not constitute



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

29

an obligation of Murphy USA if Murphy USA shall not have been an obligor in
respect of such Original Indebtedness, and, in each case, shall constitute an
obligation of such Subsidiary or of Murphy USA only to the extent of their
obligations in respect of such Original Indebtedness; (e) if such Original
Indebtedness shall have been subordinated to the Secured Obligations, such
Refinancing Indebtedness shall also be subordinated to the Secured Obligations
on terms not less favorable in any material respect to the Lenders; and (f)
except where the Original Indebtedness is Permitted Non-ABL Indebtedness (it
being understood that any Refinancing Indebtedness in respect of any Permitted
Non-ABL Indebtedness shall be subject to the requirements set forth in Section
6.01(m)), such Refinancing Indebtedness shall not be secured by any Lien on any
asset other than the assets that secured such Original Indebtedness (or would
have been required to secure such Original Indebtedness pursuant to the terms
thereof).
“Register” has the meaning set forth in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Loans (or, prior to the borrowing hereunder on the Effective Date, Commitments)
representing more than 50% of the aggregate principal amount of the Loans (or,
prior to the borrowing hereunder on the Effective Date, the aggregate
Commitments) at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Murphy
USA, the Company or any other Subsidiary, or any payment or distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, exchange, conversion, cancelation or termination of, or any other
return of capital with respect to, any Equity Interests in Murphy USA, the
Company or any other Subsidiary.
“Restricted Subsidiary” means a Subsidiary.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Financial, Inc., and any successor to its rating agency business.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
Murphy USA, the Company or any other Subsidiary whereby Murphy USA, the Company
or such Subsidiary sells or transfers such property to any Person and Murphy
USA, the Company or any other Subsidiary leases such property, or other property
that it



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

30

intends to use for substantially the same purpose or purposes as the property
sold or transferred, from such Person or its Affiliates.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by OFAC or the
U.S. Department of State, (b) any Person operating, organized or resident in a
jurisdiction that is the subject of any Sanctions or (c) any Person controlled
by any such Person.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.
“SEC” means the United States Securities and Exchange Commission.
“Secured Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
as of such date that is secured by a Lien on any asset or property of Murphy
USA, the Company or any Restricted Subsidiary to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of Murphy USA ended on or most
recently prior to such date.
“Secured Obligations” has the meaning set forth in the Collateral Agreement.
“Secured Parties” has the meaning set forth in the Collateral Agreement.
“Securities Act” means the United States Securities Act of 1933.
“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, the Control Agreements and each other security agreement or other
instrument or document executed and delivered pursuant to Section 5.03 or 5.12
or pursuant to any Loan Document to secure the Secured Obligations.
“Senior Notes” means 6.00% Senior Notes Due 2023 issued by the Company prior to
the Effective Date under the Indenture dated as of August 14, 2013, between the
Company, certain guarantors party thereto and U.S. Bank National Association.
“Senior Notes Documents” means the Indenture dated as of August 14, 2013,
between the Company, certain guarantors party thereto and U.S. Bank National
Association, as trustee, registrar and paying agent, and all other instruments,
agreements and other documents evidencing or governing the Senior Notes or
providing for any Guarantee or other right in respect thereof.
“Spin-Off” has the meaning assigned to such term in the ABL Credit Agreement as
in effect on the date hereof.
“Spin-Off Documents” has the meaning assigned to such term in the ABL Credit
Agreement as in effect on the date hereof.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

31

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.
“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of Murphy USA (including the Company).
“Subsidiary Loan Party” means each Subsidiary that is a party to this Agreement
or the Collateral Agreement. Unless the context requires otherwise, the term
“Subsidiary Loan Party” shall include the Company.
“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
G or any other form approved by the Administrative Agent.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tax Matters Agreement” means the Tax Matters Agreement dated as of August 30,
2013, between Murphy Oil and Murphy USA.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

32

“Total Indebtedness” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of Murphy USA and its consolidated Restricted
Subsidiaries outstanding as of such date, in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but without giving effect to any election to value any
Indebtedness at “fair value”, as described in Section 1.04(a), or any other
accounting principle that results in the amount of any such Indebtedness (other
than zero coupon Indebtedness) as reflected on such balance sheet being below
the stated principal amount of such Indebtedness), and (b) the aggregate
principal amount of Indebtedness of Murphy USA and its consolidated Restricted
Subsidiaries outstanding as of such date that is not required to be reflected on
a balance sheet in accordance with GAAP, determined on a consolidated basis;
provided that, for purposes of clause (b) above, the term “Indebtedness” shall
not include contingent obligations of Murphy USA, the Company or any other
Restricted Subsidiary as an account party in respect of any letter of credit or
letter of guaranty to the extent such letter of credit or letter of guaranty
does not support Indebtedness.
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the creation of the
Guarantees and Liens created thereby, the borrowing of Loans and the use of the
proceeds thereof and the other transactions contemplated hereby.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Security Documents.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.18(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

33

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or “Eurocurrency Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall, except as otherwise provided herein, be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and binding interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.
SECTION 1.01.    Accounting Terms; GAAP; Pro Forma Calculations. %3.Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if the Company, by notice to the Administrative
Agent, shall request an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent or the Required Lenders, by notice to the Company, shall request



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

34

an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (A) without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness of Murphy USA or any Subsidiary at “fair value”, as defined herein,
(B) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (C) without
giving effect to any change to GAAP occurring after the date hereof as a result
of the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) was not required to
be so treated under GAAP as in effect on the date hereof.
(a)    All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition, Permitted Acquisition or other
transaction shall be calculated after giving pro forma effect thereto (and, in
the case of any pro forma computations made hereunder to determine whether such
Material Acquisition, Material Disposition, Permitted Acquisition or other
transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Section
5.01(a) or 5.01(b), and, to the extent applicable, to the historical earnings
and cash flows associated with the assets acquired or disposed of and any
related incurrence or reduction of Indebtedness, all in accordance with Article
11 of Regulation S-X under the Securities Act. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness if such Hedging
Agreement has a remaining term in excess of 12 months).



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

35

SECTION 1.02.    Status of Obligations. %3.Murphy USA and the Company represent,
warrant and agree that the Secured Obligations will at all times constitute
“Credit Agreement Obligations” under and as defined in the Senior Notes
Documents.
(a)    In the event that Murphy USA, the Company or any other Loan Party shall
at any time issue or have outstanding any Subordinated Indebtedness, Murphy USA
and the Company shall take or cause such other Loan Party to take all such
actions as shall be necessary to cause the Secured Obligations to constitute
senior indebtedness (however denominated) in respect of such Subordinated
Indebtedness and to enable the Lenders to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness. Without limiting
the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” under and in respect of
any indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
ARTICLE I    

The Credits
SECTION 1.03.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make a Loan to the Company on the Effective Date
in a principal amount not exceeding its Commitment. Amounts repaid or prepaid in
respect of Loans may not be reborrowed.
SECTION 1.04.    Loans and Borrowings. %3.Each Loan shall be made as part of a
Borrowing consisting of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(a)    Subject to Section 2.15, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Company may request in accordance
herewith; provided that all Borrowings made on the Effective Date must be made
as ABR Borrowings unless the Company shall have given the notice required for a
Eurocurrency Borrowing under Section 2.03 and provided an indemnity letter, in
form and substance reasonably satisfactory to the Administrative Agent,
extending the benefits of Section 2.17 to Lenders in respect of such Borrowings.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Company to repay such Loan
in accordance with the terms of this Agreement.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

36

(b)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate principal amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that a
Eurocurrency Borrowing that results from a continuation of an outstanding
Eurocurrency Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate principal amount that is an integral multiple
of $1,000,000 and not less than $5,000,000. Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 10 (or such greater number as may be agreed to by the
Administrative Agent) Eurocurrency Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, the Company shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable thereto.
SECTION 1.05.    Requests for Borrowings. To request a Borrowing, the Company
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing (or, in the case
of any Eurocurrency Borrowing to be made on the Effective Date, such shorter
period of time as may be agreed to by the Administrative Agent) or (b) in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of an executed written Borrowing Request. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)    the aggregate amount of such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the account of the Company to which funds are
to be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Company shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

37

accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 1.06.    [Intentionally Omitted.]
SECTION 1.07.    [Intentionally Omitted.]
SECTION 1.08.    [Intentionally Omitted.]
SECTION 1.09.    Funding of Borrowings. %3.Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make any Loan available to
the Company by promptly remitting the amounts so received, in like funds, to an
account of the Company specified by the Company in the applicable Borrowing
Request.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Company a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Company to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Company, the interest rate applicable to ABR Loans. If
the Company and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Company the amount of such interest paid by the Company for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Company shall be without prejudice to any claim the Company may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
SECTION 1.10.    Interest Elections. %3.Each Borrowing initially shall be of the
Type and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in the applicable Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the Company may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Company



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

38

may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
(a)    To make an election pursuant to this Section, the Company shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Company were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of an executed written Interest Election
Request. Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.
(b)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.
(c)    If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurocurrency Borrowing for an additional Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (i) or (j) of Article VII has occurred and is continuing with respect to
Murphy USA or the Company, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
has notified



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

39

the Company of the election to give effect to this sentence on account of such
other Event of Default, then, in each such case, so long as such Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 1.11.    Termination and Reduction of Commitments. %3.The Commitments
shall automatically terminate on the earlier of (a) 5:00 p.m., New York City
time, on the Effective Date or (b) immediately following the making of the Loans
on the Effective Date.
(a)    The Company may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000.
(b)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this
Section shall be irrevocable. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
SECTION 1.12.    Repayment of Loans; Evidence of Debt. %3.The Company hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender as
provided in Section 2.11.
(a)    The records maintained by the Administrative Agent and the Lenders shall
be prima facie evidence of the existence and amounts of the obligations of the
Company in respect of the Loans, interest and fees due or accrued hereunder;
provided that the failure of the Administrative Agent or any Lender to maintain
such records or any error therein shall not in any manner affect the obligation
of the Company to pay any amounts due hereunder in accordance with the terms of
this Agreement.
(b)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

40

SECTION 1.13.    Amortization of Loans. %3.The Company shall repay Borrowings on
the first Business Day after the last day of each December, March, June and
September, beginning with June 30, 2016 and ending on the last such day to occur
prior to the Maturity Date, in an aggregate principal amount for each such date
equal to 5% of the aggregate principal amount of the Loans made on the Effective
Date (as such amounts may be adjusted pursuant to paragraph (c) of this
Section).
(a)    To the extent not previously paid, all Borrowings shall be due and
payable on the Maturity Date.
(b)    Any prepayment of a Borrowing shall be applied to reduce the subsequent
scheduled repayments of the Borrowings to be made pursuant to this
Section ratably based on the amount of such scheduled repayments.
(c)    Prior to any repayment of any Borrowings under this Section, the Company
shall select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment. Each repayment of a Borrowing
shall be applied ratably to the Loans included in the repaid Borrowing.
Repayments of Borrowings shall be accompanied by accrued interest on the amounts
repaid.
SECTION 1.14.    Prepayment of Loans. %3.The Company shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.
(a)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of Murphy USA, the Company or any Subsidiary in respect of any
Prepayment Event, the Company shall, on the day such Net Proceeds are received
(or, in the case of any Prepayment Event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, within three Business Days after such
Net Proceeds are received) prepay Borrowings in an amount equal to such Net
Proceeds; provided that if the Company shall, in the case of any Prepayment
Event described in clause (a) or (b) of the definition of the term “Prepayment
Event”, prior to the date of the required prepayment, deliver to the
Administrative Agent a certificate of a Financial Officer of the Company to the
effect that the Company intends to cause the Net Proceeds from such event (or a
portion thereof specified in such certificate) to be applied within 180 days
after receipt of such Net Proceeds to acquire real property, equipment or other
tangible assets to be used in the business of the Company or the other
Subsidiaries, or to consummate any Permitted Acquisition (or any other
acquisition of all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of) any Person) permitted hereunder, and certifying that no Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds from such event (or the portion of
such Net Proceeds specified in such certificate, if applicable) except to the
extent of any such Net Proceeds that have not been so applied by the end of such
180‑day period (or within a period of 90 days thereafter if by the end of such
initial 180‑day period the



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

41

Company or one or more other Subsidiaries shall have entered into an agreement
with a third party to acquire such real property, equipment or other tangible
assets, or to consummate such Permitted Acquisition or other acquisition, with
such Net Proceeds), at which time a prepayment shall be required in an amount
equal to the Net Proceeds that have not been so applied; provided that
application of the proceeds arising from enforcement of security interests
against Collateral shall be subject to the relevant Permitted Intercreditor
Agreement.
(b)    In the event and on each occasion that, as a result of the receipt of any
cash proceeds by Murphy USA, the Company or any other Subsidiary in connection
with any sale, transfer, lease or other disposition of any asset or any other
event, Murphy USA, the Company or any other Loan Party would be required by the
terms of the Senior Note Documents (or any Refinancing Indebtedness in respect
thereof) or any Subordinated Indebtedness to repay, prepay, redeem, repurchase
or defease, or make an offer to repay, prepay, redeem, repurchase or defease,
any Senior Notes (or such Refinancing Indebtedness) or any Subordinated
Indebtedness, then, prior to the time at which it would be required to make such
repayment, prepayment, redemption, repurchase or defeasance or to make such
offer, the Company shall prepay the Borrowings in an amount that would be needed
to eliminate such requirement.
(c)    Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Company shall specify the Borrowing or Borrowings to be prepaid in
the notice of such prepayment delivered pursuant to paragraph (e) of this
Section.
(d)    The Company shall notify the Administrative Agent by telephone (confirmed
by hand delivery or facsimile) of any optional prepayment and, to the extent
practicable, any mandatory prepayment hereunder (i) in the case of prepayment of
a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
a notice of prepayment of Borrowings pursuant to paragraph (a) of this
Section may state that such notice is conditioned upon the occurrence of one or
more events specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified date
of prepayment) if such condition is not satisfied. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.14.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

42

SECTION 1.15.    Fees. The Company agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Company and the Administrative Agent. All fees payable
hereunder shall be paid on the dates due, in immediately available funds, to the
Administrative Agent and shall not be refundable under any circumstances.
SECTION 1.16.    Interest. %3.The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(a)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Company hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other overdue
amount, 2% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of a Eurocurrency Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 1.17.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

43

(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Eurocurrency Borrowing for such Interest Period;
then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders as promptly as practicable and, until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective, and such Borrowing
shall be continued as an ABR Borrowing, and (ii) any Borrowing Request for a
Eurocurrency Borrowing shall be treated as a request for an ABR Borrowing.
SECTION 1.18.    Increased Costs. %3.If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender or other Recipient, the Company will pay to
such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other Recipient, as the case may be,
for such additional costs or expenses incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

44

Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then, from time to time upon request of such
Lender, the Company will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section delivered to the Company shall
be conclusive absent manifest error. The Company shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section for any increased costs or expenses
incurred or reductions suffered more than 270 days prior to the date that such
Lender notifies the Company of the Change in Law giving rise to such increased
costs or expenses or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or expenses or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 1.19.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on the date
specified therefor in any notice of prepayment given by the Company (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.20, then, in any such event, the Company shall compensate each Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan (but not
including Applicable Rate applicable thereto), for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
such Lender would bid if it were to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the London
interbank market. The Company shall also compensate each Lender for the loss,
cost and expense attributable to any failure by the Company to deliver a timely
Interest Election Request with respect to a Eurocurrency Loan. A certificate of
any Lender delivered to the



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

45

Company and setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error. The
Company shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
SECTION 1.20.    Taxes. %3.Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.18) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(a)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(b)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(c)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 20 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided, however, that the
Loan Parties shall not be obligated to indemnify such Recipient pursuant to this
Section 2.18 in respect of penalties, interest and other liabilities
attributable to any Indemnified Taxes or Other Taxes, if (i) written demand
therefor has not been made by such Recipient within 180 days from the date on
which such Recipient knew of the imposition of Indemnified Taxes or Other Taxes
by the relevant Governmental Authority, (ii) such penalties, interest and other
liabilities have accrued after a Loan Party has indemnified or paid any
additional amount pursuant to this Section 2.18 or (iii) such penalties,



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

46

interest and other liabilities are attributable to the gross negligence or
willful misconduct of such Recipient. After a Recipient learns of the imposition
of Indemnified Taxes or Other Taxes, such Recipient will act in good faith to
promptly notify the Loan Parties of its obligations hereunder. A certificate as
to the amount of such payment or liability delivered to the Company by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(e)    Status of Lenders. %5. Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.18(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing:



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

47

(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

48

provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (in cash or
applied as an offset against another cash Tax liability of such party) of any
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

49

relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(g)    Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.
(h)    Survival. Each party’s obligations under this Section 2.18 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 1.21.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
%3.The Company shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent; provided that payments pursuant to Sections 2.16, 2.17,
2.18 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payment received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder or under any other Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in dollars.
(a)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied towards payment of the amounts
then due hereunder ratably among the parties entitled thereto, in accordance
with the amounts then due to such parties.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

50

(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans of other Lenders to the
extent necessary so that the amount of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amounts of principal of and
accrued interest on their Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Company pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any Person that is an Eligible Assignee (as
such term is defined from time to time). The Company consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Company rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Company in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Company will not make
such payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Company has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and apply any such amounts to, any future payment
obligations of such Lender hereunder to or for the account of the Administrative
Agent.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

51

SECTION 1.22.    Mitigation Obligations; Replacement of Lenders. %3.If any
Lender requests compensation under Section 2.16, or if the Company is required
to pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then such Lender shall (at the request of the Company) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.
(a)    If (i) any Lender requests compensation under Section 2.16, (ii) the
Company is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.18, (iii) any Lender has become a Defaulting Lender or (iv) any Lender
has failed to consent to a proposed amendment, waiver, discharge or termination
that under Section 9.02 requires the consent of all the Lenders (or all the
affected Lenders) and with respect to which the Required Lenders shall have
granted their consent, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent by the Company, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.16 or
2.18) and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that (A)
the Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (in the case of such principal) or the Company
(in the case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.16 or
payments required to be made pursuant to Section 2.18, such assignment will
result in a reduction in such compensation or payments, (D) such assignment does
not conflict with applicable law and (E) in the case of any such assignment and
delegation resulting from the failure to provide a consent, the assignee shall
have given such consent and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

52

Company, the Administrative Agent and the assignee and that the Lender required
to make such assignment and delegation need not be a party thereto.
SECTION 1.23.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then, for
so long as such Lender is a Defaulting Lender, the Loans and Commitment of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in Section
9.02, require the consent of such Defaulting Lender in accordance with the terms
hereof.
ARTICLE II    

Representations and Warranties
Each of Murphy USA and the Company represents and warrants to the Lenders that:
SECTION 2.01.    Organization; Powers. Murphy USA, the Company and each other
Subsidiary is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, has all power and authority and all material
Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and as proposed to
be conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business, and is in good standing, in every
jurisdiction where such qualification is required.
SECTION 2.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party. This Agreement has been duly executed and delivered
by Murphy USA and the Company and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of Murphy USA, the
Company or the applicable Loan Party, as the case may be, enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
SECTION 2.03.    Governmental Approvals; Absence of Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with or
any



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

53

other action by any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect and (ii) filings necessary to
perfect Liens created under the Loan Documents, (b) will not violate any
applicable law, including any order of any Governmental Authority, except to the
extent any such violations, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (c) will not
violate the charter, by-laws or other organizational documents of Murphy Oil,
Murphy USA, the Company, any Subsidiary or any other subsidiary of Murphy Oil,
(d) will not violate or result (alone or with notice or lapse of time, or both)
in a default under any indenture or other agreement or instrument binding upon
Murphy Oil, Murphy USA, the Company, any Subsidiary or any other subsidiary of
Murphy Oil or any of their assets, or give rise to a right thereunder to require
any payment, repurchase or redemption to be made by Murphy Oil, Murphy USA, the
Company, any Subsidiary or any other subsidiary of Murphy Oil, or give rise to a
right of, or result in, any termination, cancellation, acceleration or right of
renegotiation of any obligation thereunder, in each case except, other than in
the case of the ABL Loan Documents or the Senior Notes Documents, to the extent
that the foregoing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and (e) except for Liens
created under the Loan Documents, will not result in the creation or imposition
of any Lien on any asset of Murphy USA, the Company or any other Subsidiary.
SECTION 2.04.    Financial Condition; No Material Adverse Change. %3.Murphy USA
has heretofore furnished to the Lenders (i) its combined balance sheets as of
December 31, 2014 and the related combined statements of income and
comprehensive income, cash flows and net investment for the fiscal year ended
December 31, 2014, audited by and accompanied by the opinion of KPMG LLP,
independent registered public accounting firm, and (ii) its combined balance
sheet and the related combined statements of income and comprehensive income,
cash flows and net investment as of and for the fiscal quarter and the portion
of the fiscal year ended September 30, 2015, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of Murphy USA, the
Company and the Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to normal year‑end audit adjustments and the absence of
certain footnotes in the case of the statements referred to in clause (ii)
above.
(b)    Except as disclosed in the financial statements referred to above or the
notes thereto, after giving effect to the Transactions, none of Murphy USA, the
Company or any other Subsidiary has, as of the Effective Date, any material
contingent liabilities, unusual long‑term commitments or unrealized losses.
(c)    Since December 31, 2014, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a material adverse
change in the business, assets, liabilities, operations or condition (financial
or otherwise) of Murphy USA, the Company and the other Subsidiaries, taken as a
whole (it being acknowledged that the change in the relationship with Wal-Mart
Stores, Inc., disclosed in the Form 8-K filed by



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

54

Murphy USA on January 26, 2016, shall not in itself constitute such a material
adverse change).
SECTION 2.05.    Properties. %3.Murphy USA, the Company and each other
Subsidiary has good title to, or valid leasehold interests in, all its property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(a)    Murphy USA, the Company and each other Subsidiary owns, or is licensed to
use, all patents, trademarks, copyrights, licenses, technology, software, domain
names and other intellectual property that is necessary for the conduct of its
business as currently conducted, and proposed to be conducted, and without
conflict with the rights of any other Person, except to the extent any such
conflict, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No patents, trademarks, copyrights,
licenses, technology, software, domain names or other intellectual property used
by Murphy USA, the Company or any other Subsidiary in the operation of its
business infringes upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No claim or litigation
regarding any patents, trademarks, copyrights, licenses, technology, software,
domain names or other intellectual property owned or used by Murphy USA, the
Company or any other Subsidiary is pending or, to the knowledge of Murphy USA,
the Company or any other Subsidiary, threatened against Murphy USA, the Company
or any other Subsidiary that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.
SECTION 2.06.    Litigation and Environmental Matters. %3.There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Murphy USA, the Company or any other
Subsidiary, threatened against or affecting Murphy USA, the Company or any other
Subsidiary that (i) could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) involve any of the
Loan Documents or the Transactions.
(a)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Murphy USA, the Company or any other Subsidiary (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) is
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any fact, incident,
event or condition that could reasonably be expected to form the basis for any
Environmental Liability.
SECTION 2.07.    Compliance with Laws and Agreements; Anti-Corruption Laws and
Sanctions. %3.Murphy USA, the Company and each other Subsidiary is in compliance
with all laws, including all orders of Governmental Authorities, applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to comply, individually or in
the aggregate, could not



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

55

reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
(a)    Murphy USA, the Company and the other Subsidiaries are in compliance with
applicable Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) Murphy USA, the Company or any of the other Subsidiaries,
(b) to the knowledge of Murphy USA or the Company, any director, officer or
employee of Murphy USA, the Company or any of the other Subsidiaries or (c) any
agent of Murphy USA, the Company or any of the other Subsidiaries that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.
SECTION 2.08.     Investment Company Status. None of Murphy USA, the Company or
any other Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 2.09.    Taxes. Murphy USA, the Company and each other Subsidiary has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except where (a) (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (ii) Murphy USA, the Company
or such Subsidiary, as applicable, has set aside on its books reserves with
respect thereto to the extent required by GAAP and (iii) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation or (b) the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
SECTION 2.10.    ERISA; Labor Matters. No ERISA Events have occurred or are
reasonably expected to occur that could, in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The Company and each ERISA
Affiliate has fulfilled its obligations under the minimum funding standards of
ERISA and the Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Plan. Neither the Company nor any ERISA Affiliate has (a)
sought a waiver of the minimum funding standard under Section 412 of the Code in
respect of any Plan, (b) failed to make any contribution or payment to any Plan
or Multiemployer Plan, or made any amendment to any Plan that has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code, or (c) incurred any liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA that are not past due.
SECTION 2.11.    Subsidiaries and Joint Ventures; Disqualified Equity Interests.
%3.Schedule 3.11 sets forth, as of the Effective Date, the name and jurisdiction
of organization of, and the percentage of each class of Equity Interests owned
by Murphy USA, the Company or any other Subsidiary in, (a) each Subsidiary and
(b) each joint venture in which Murphy USA, the Company or any other Subsidiary
owns any Equity Interests, and identifies each Designated Subsidiary. The Equity
Interests in each Subsidiary have been duly authorized and validly issued and
are fully paid and non-assessable. Except as set forth on Schedule 3.11, as of
the Effective Date, there is no existing option, warrant, call,



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

56

right, commitment or other agreement to which Murphy USA, the Company or any
Subsidiary is a party requiring, and there are no Equity Interests in any
Subsidiary outstanding that upon exercise, conversion or exchange would require,
the issuance by the Company or any other Subsidiary of any additional Equity
Interests or other securities exercisable for, convertible into, exchangeable
for or evidencing the right to subscribe for or purchase any Equity Interests in
any Subsidiary.
(c)    As of the Effective Date, there are not any outstanding Disqualified
Equity Interests in Murphy USA or in any Subsidiary.
SECTION 2.12.    Insurance. Schedule 3.12 sets forth a description of all
insurance maintained by or on behalf of Murphy USA, the Company and the other
Subsidiaries as of the Effective Date.
SECTION 2.13.    Solvency. Immediately after the making of each Loan on the
occasion of each Borrowing and the application of the proceeds thereof, and
giving effect to the rights of subrogation and contribution under the Collateral
Agreement, (a) the fair value of the assets of each Loan Party will exceed its
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the assets of each Loan Party will be greater than the
amount that will be required to pay the probable liability on its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged, as such business is conducted at the time of and is proposed to
be conducted following the making of such Loan.
SECTION 2.14.    Disclosure. Murphy USA and the Company have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
Murphy USA, the Company or any other Subsidiary is subject, and all other
matters known to Murphy USA or the Company, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of Murphy USA, the Company or any other Subsidiary to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or furnished hereunder or thereunder,
when taken as a whole, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to forecasts or projected financial information, each of Murphy USA
and the Company represents only that such information was prepared in good faith
based upon assumptions believed by it to be reasonable at the time made and at
the time so furnished and, if furnished prior to the Effective Date, as of the
Effective Date (it being understood that such forecasts and projections may vary
from actual results and that such variances may be material).
SECTION 2.15.    Collateral Matters. %3.The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

57

Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the UCC) is delivered to the Administrative Agent or
its gratuitous bailee, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person but subject to each Permitted Intercreditor Agreement, and (ii)
when financing statements in appropriate form are filed in the applicable filing
offices, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the remaining Collateral (as defined therein) to the
extent perfection can be obtained by filing UCC financing statements, prior and
superior to the rights of any other Person, except for rights secured by Liens
permitted under Section 6.02 but subject to each Permitted Intercreditor
Agreement.
(e)    Each Security Document, other than any Security Document referred to in
the preceding paragraphs of this Section, upon execution and delivery thereof by
the parties thereto and the making of the filings and taking of the other
actions provided for therein, will be effective under applicable law to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
valid and enforceable security interest in the Collateral subject thereto, and
will constitute a fully perfected security interest in all right, title and
interest of the Loan Parties in the Collateral subject thereto, prior and
superior to the rights of any other Person, except for rights secured by Liens
permitted under Section 6.02.
SECTION 2.16.    Federal Reserve Regulations. None of Murphy USA, the Company or
any other Subsidiary is engaged or will engage principally or as one of its
important activities in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors), or extending
credit for the purpose of purchasing or carrying margin stock. No part of the
proceeds of the Loans will be used, directly or indirectly, for any purpose that
entails a violation (including on the part of any Lender) of any of the
regulations of the Board of Governors, including Regulations U and X. Not more
than 25% of the value of the assets subject to any restrictions on the sale,
pledge or other disposition of assets under this Agreement, any other Loan
Document or any other agreement to which any Lender or Affiliate of a Lender is
party will at any time be represented by margin stock.
ARTICLE III    

Conditions
The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent shall have received (i) from each party hereto
either (A) a counterpart of this Agreement signed on behalf of such party or



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

58

(B) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission) that such party has signed a counterpart of this
Agreement and (ii) from each party to the ABL Intercreditor Agreement required
on the Effective Date pursuant to Section 6.01(n), either (A) a counterpart of
the ABL Intercreditor Agreement signed on behalf of such party or (B) evidence
satisfactory to the Administrative Agent (which may include a facsimile
transmission) that such party has signed a counterpart of the ABL Intercreditor
Agreement.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Davis Polk & Wardwell LLP, counsel for the Loan Parties,
and (ii) counsel for Murphy USA and the Company in Delaware, in each case in
form and substance reasonably satisfactory to the Administrative Agent.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent shall reasonably have requested
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief executive officer or the chief financial
officer of each of Murphy USA and the Company, confirming compliance with the
conditions set forth in the first sentence of paragraph (g) of this Section and
in paragraphs (i) and (j) of this Section.
(e)    The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.
(f)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, payment or reimbursement of all fees and expenses (including fees,
charges and disbursements of counsel) required to be paid or reimbursed by any
Loan Party under any Loan Document.
(g)    The Collateral and Guarantee Requirement shall have been satisfied
(subject to the penultimate paragraph of this Section). The Administrative Agent
shall have received a completed Perfection Certificate, dated the Effective Date
and signed by an executive officer or a Financial Officer of each of Murphy USA
and the Company, together with all attachments contemplated thereby, including
the results of a search of the UCC (or equivalent) filings made with respect to
the Loan Parties in the jurisdictions contemplated by the Perfection Certificate
and copies of the financing statements (or similar documents) disclosed by such
search and



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

59

evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted
under Section 6.02 or that such financing statements and Liens have been, or
substantially contemporaneously with the initial funding of Loans on the
Effective Date will be, terminated and released.
(h)    The Administrative Agent shall have received evidence that the insurance
required by Section 5.08 is in effect, together with endorsements naming the
Administrative Agent, for the benefit of the Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.08.
(i)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct (i) in the case of the representations
and warranties qualified as to materiality, in all respects and (ii) otherwise,
in all material respects, in each case on and as of the Effective Date, except
in the case of any such representation and warranty that expressly relates to a
prior date, in which case such representation and warranty shall be so true and
correct on and as of such prior date.
(j)    No Default shall have occurred and be continuing.
(k)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief financial officer of each of Murphy USA
and the Company, as to the solvency of the Loan Parties on a consolidated basis
after giving effect to the Transactions, in form and substance reasonably
satisfactory to the Administrative Agent.
Notwithstanding the foregoing, if Murphy USA and the Company shall not have
delivered any Control Agreement that is required to be delivered in order to
satisfy the requirements of the Collateral and Guarantee Requirement, such
delivery shall not be a condition precedent to the obligations of the Lenders
hereunder on the Effective Date, but shall be required to be accomplished as
provided in Section 5.14.
The Administrative Agent shall notify Murphy USA, the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
shall not become effective unless each of the foregoing conditions shall have
been satisfied (or waived in accordance with Section 9.02) at or prior to 5:00
p.m., New York City time, on February 5, 2016 (and, in the event such conditions
shall not have been so satisfied or waived, the Commitments shall terminate at
such time).
ARTICLE IV    

Affirmative Covenants



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

60

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, each of Murphy USA and the Company covenants and agrees with the Lenders
that:
SECTION 4.01.    Financial Statements and Other Information. Murphy USA and the
Company will furnish to the Administrative Agent, on behalf of each Lender (and
the Administrative Agent shall promptly deliver to each Lender (which delivery
may be made by posting on the Platform)):
(a)    within 90 days after the end of each fiscal year of Murphy USA (or, so
long as Murphy USA shall be subject to periodic reporting obligations under the
Exchange Act, by the date that the Annual Report on Form 10-K of Murphy USA for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available thereunder for
the filing of such form), its audited consolidated balance sheet and the related
consolidated statements of income and comprehensive income, cash flows and
stockholders’ equity as of the end of and for such fiscal year, setting forth in
each case in comparative form the figures for the prior fiscal year, all audited
by and accompanied by the opinion of KPMG LLP or another independent registered
public accounting firm of recognized national standing (without a “going
concern” or like qualification, exception or emphasis and without any
qualification, exception or emphasis as to the scope of such audit) to the
effect that such consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of Murphy USA and its consolidated Subsidiaries on a consolidated basis as of
the end of and for such year in accordance with GAAP;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of Murphy USA (or, so long as Murphy USA shall be subject to
periodic reporting obligations under the Exchange Act, by the date that the
Quarterly Report on Form 10-Q of Murphy USA for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its consolidated balance sheet as of the end of such fiscal quarter, the related
consolidated statements of income and comprehensive income for such fiscal
quarter and the then elapsed portion of the fiscal year and the related
statement of cash flows for the then elapsed portion of the fiscal year, in each
case setting forth in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the prior
fiscal year, all certified by a Financial Officer of Murphy USA as presenting
fairly, in all material respects, the financial position, results of operations
and cash flows of Murphy USA and its consolidated Subsidiaries on a consolidated
basis as of the end of and for such fiscal quarter and such portion of the
fiscal year in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes;
(c)    [intentionally omitted;]



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

61

(d)    concurrently with each delivery of financial statements under clause (a)
or (b) above, a completed Compliance Certificate signed by a Financial Officer
of each of Murphy USA and the Company, (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Section
6.12, (iii) if any change in GAAP or in the application thereof has occurred
since the date of the consolidated balance sheet of Murphy USA most recently
theretofore delivered under clause (a) or (b) above (or, prior to the first such
delivery, referred to in Section 3.04) that has had, or could have, a
significant effect on the calculation of the Secured Leverage Ratio, specifying
the nature of such change and the effect thereof on such calculation, and
(iv) certifying that all notices required to be provided under Sections 5.03 and
5.04 have been provided;
(e)    within 90 days after the end of each fiscal year of Murphy USA, a
completed Supplemental Perfection Certificate, signed by a Financial Officer of
each of Murphy USA and the Company, setting forth the information required
pursuant to the Supplemental Perfection Certificate;
(f)    not later than 30 days after the commencement of each fiscal year of
Murphy USA, a detailed consolidated budget for such fiscal year (including
projected consolidated balance sheets and related projected statements of income
and cash flows as of the end of and for each fiscal quarter during such fiscal
year and as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly after the
same become available, any significant revisions to such budget;
(g)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Murphy USA, the
Company or any other Subsidiary with the SEC or with any national securities
exchange, or distributed by Murphy USA to its shareholders generally, as the
case may be;
(h)    promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
Murphy USA or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that Murphy USA or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if Murphy USA or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, Murphy USA or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

62

(i)    promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of Murphy USA, the Company or any other
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; and
(j)    promptly after the furnishing thereof and to the extent not otherwise
required to be furnished to the Lenders pursuant to any clause of this Section
5.01, copies of any material requests or material notices received by Murphy
USA, the Company or any other Subsidiary (other than in the ordinary course of
business) or material statements or material reports furnished by Murphy USA,
the Company or any other Subsidiary pursuant to the terms of the ABL Loan
Documents, any Permitted Non-ABL Indebtedness Documents or any Permitted
Additional Unsecured Indebtedness Documents.
Information required to be delivered pursuant to clause (a), (b), (g) or (i) of
this Section shall be deemed to have been delivered if such information, or one
or more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. In the event any
financial statements delivered under clause (a) or (b) above shall be restated,
Murphy USA and the Company shall deliver, promptly after such restated financial
statements become available, revised Compliance Certificates with respect to the
periods covered thereby that give effect to such restatement, signed by a
Financial Officer of each of Murphy USA and the Company.
SECTION 4.02.    Notices of Material Events. Murphy USA and the Company will
furnish to the Administrative Agent (and the Administrative Agent shall promptly
deliver to each Lender (which delivery may be made by posting on the Platform))
prompt written notice of the following:
(a)    the occurrence of, or receipt by Murphy USA or the Company of any written
notice claiming the occurrence of, any Default or any “Default” under and as
defined in the ABL Credit Agreement;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Murphy USA, the
Company or any other Subsidiary, or any adverse development in any such pending
action, suit or proceeding not previously disclosed in writing by Murphy USA,
the Company or any other Subsidiary to the Administrative Agent and the Lenders,
that in each case could reasonably be expected to result in a Material Adverse
Effect or that in any manner questions the validity of any Loan Document;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

63

liability of Murphy USA, the Company and the other Subsidiaries in an aggregate
amount of $25,000,000 or more;
(d)    the occurrence of any Prepayment Event; and
(e)    any other development that has resulted, or could reasonably be expected
to result, in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of each of Murphy USA and the
Company setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.
SECTION 4.03.    Additional Subsidiaries. If any Subsidiary is formed or
acquired after the Effective Date, Murphy USA and the Company will, as promptly
as practicable, and in any event within 30 days (or such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is a Designated Subsidiary) and with respect
to any Equity Interests in or Indebtedness of such Subsidiary owned by any Loan
Party.
SECTION 4.04.    Information Regarding Collateral; Deposit and Securities
Accounts. %3.Murphy USA and the Company will furnish to the Administrative Agent
prompt written notice of any change in (i) the legal name of any Loan Party, as
set forth in its organizational documents, (ii) the jurisdiction of organization
or the form of organization of any Loan Party (including as a result of any
merger or consolidation), (iii) the location of the chief executive office of
any Loan Party or (iv) the organizational identification number, if any, or,
with respect to any Loan Party organized under the laws of a jurisdiction that
requires such information to be set forth on the face of a Uniform Commercial
Code financing statement, the Federal Taxpayer Identification Number of such
Loan Party. Murphy USA and the Company agree not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.
(b)    Murphy USA and the Company will furnish to the Administrative Agent
prompt written notice of the acquisition by any Loan Party of any material
assets after the Effective Date of the type that constitute, or are intended to
constitute, Collateral, other than any assets constituting Collateral under the
Security Documents in which the Administrative Agent shall have a valid, legal
and perfected security interest (with the priority contemplated by the
applicable Security Document) upon the acquisition thereof.
(c)    Murphy USA and the Company will, in each case as promptly as practicable,
notify the Administrative Agent of the existence of any deposit account or
securities account maintained by a Loan Party in respect of which a Control
Agreement is



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

64

required to be in effect pursuant to the definition of the term “Collateral and
Guarantee Requirement” but is not yet in effect.
SECTION 4.05.    Existence; Conduct of Business. Murphy USA, the Company and
each other Subsidiary will do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any transaction permitted under
Section 6.03 or 6.05.
SECTION 4.06.    Payment of Obligations and Taxes. Murphy USA, the Company and
each other Subsidiary will pay its obligations, including Tax liabilities,
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) Murphy USA, the Company or such other Subsidiary has set aside
on its books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.
SECTION 4.07.    Maintenance of Properties. Murphy USA, the Company and each
other Subsidiary will keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.
SECTION 4.08.    Insurance. Murphy USA, the Company and each other Subsidiary
will maintain, with financially sound and reputable insurance companies,
insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations.
Each such policy of liability or casualty insurance maintained by or on behalf
of Loan Parties shall (a) in the case of each liability insurance policy (other
than workers’ compensation, director and officer liability or other policies in
which such endorsements are not customary), name the Administrative Agent, on
behalf of the Secured Parties, as an additional insured thereunder, (b) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Administrative Agent, on behalf of the Secured
Parties, as a loss payee thereunder and (c) provide for at least 30 days’ (or
such shorter number of days as may be agreed to by the Administrative Agent)
prior written notice to the Administrative Agent of any cancellation of such
policy.
SECTION 4.09.    Books and Records; Inspection and Audit Rights. Murphy USA, the
Company and each other Subsidiary will keep proper books of record and account
in which full, true and correct entries in accordance with GAAP and applicable
law are made of all dealings and transactions in relation to its business and
activities. Murphy USA, the Company and each other Subsidiary will permit the
Administrative Agent or any Lender, and any agent designated by any of the
foregoing, upon reasonable prior notice, (a) to visit and reasonably inspect its
properties, (b) to examine and make extracts from its



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

65

books and records and (c) to discuss its operations, business affairs, assets,
liabilities (including contingent liabilities) and financial condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.
SECTION 4.10.    Compliance with Laws. Murphy USA, the Company and each other
Subsidiary will comply with all laws, including all orders of any Governmental
Authority, applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 4.11.    Use of Proceeds. The proceeds of the Loans made on the
Effective Date will be used solely for the payment of fees and expenses payable
in connection with the Transactions and other general corporate purposes of
Murphy USA, the Company and the other Restricted Subsidiaries.
SECTION 4.12.    Further Assurances. Murphy USA, the Company and each other Loan
Party will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied at all times or otherwise to effectuate the provisions of the
Loan Documents, all at the expense of the Loan Parties. Murphy USA and the
Company will provide to the Administrative Agent, from time to time upon
request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.
SECTION 4.13.    Spin-Off Documents. Murphy USA, the Company and each other
Subsidiary will comply with the Spin-Off Documents, except where failure to do
so could not reasonably be expected to impair access to intellectual property
rights, result in the Spin-Off being taxable to Murphy Oil or its shareholders
or otherwise have a Material Adverse Effect.
SECTION 4.14.    Control Agreements. As promptly as practicable following a
request from the Administrative Agent, and in any event within 90 days after the
Effective Date, Murphy USA, the Company and each other Loan Party will deliver
all Control Agreements that would have been required to be delivered on the
Effective Date but for the penultimate paragraph of Article IV, in each case
except to the extent otherwise agreed by the Administrative Agent pursuant to
its authority as set forth in the definition of the term “Collateral and
Guarantee Requirement”.
ARTICLE V    

Negative Covenants



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

66

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, each of Murphy USA and the Company covenants and agrees with the Lenders
that:
SECTION 5.01.    Indebtedness. None of Murphy USA, the Company or any other
Subsidiary will create, incur, assume or permit to exist any Indebtedness,
except:
(f)    Indebtedness created under the Loan Documents;
(g)    the Senior Notes, and the Guarantees thereof by Murphy USA, the Company
and the other Loan Parties, and Refinancing Indebtedness in respect thereof, in
an aggregate principal amount not in excess of $500,000,000;
(h)    Indebtedness existing on the date hereof and set forth on Schedule 6.01
and Refinancing Indebtedness in respect thereof;
(i)    Indebtedness of any Subsidiary to Murphy USA, the Company or any other
Subsidiary; provided that (i) such Indebtedness shall not have been transferred
to any Person other than Murphy USA, the Company or any other Subsidiary,
(ii) any such Indebtedness owing by any Loan Party shall be unsecured and
subordinated in right of payment to the Secured Obligations on terms customary
for intercompany subordinated Indebtedness, as reasonably determined by the
Administrative Agent, (iii) any such Indebtedness owing to any Loan Party shall
be evidenced by a promissory note that shall have been pledged pursuant to the
Collateral Agreement and (iv) any such Indebtedness owing by any Subsidiary that
is not a Loan Party to any Loan Party shall be incurred in compliance with
Section 6.04;
(j)    Guarantees incurred in compliance with Section 6.04;
(k)    Indebtedness of the Company or any other Subsidiary (i) incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, provided that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and the principal amount of such Indebtedness
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets or (ii) assumed in connection with the acquisition of any fixed
or capital assets, and Refinancing Indebtedness in respect of any of the
foregoing; provided that the aggregate outstanding principal amount of
Indebtedness permitted by this clause (f) shall not at any time exceed
$50,000,000;
(l)    Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary in a Permitted Acquisition, provided
that



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

67

(i) such Indebtedness exists at the time such Person becomes a Subsidiary (or is
so merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (ii) neither
Murphy USA nor any Subsidiary (other than such Person or any special purpose
merger Subsidiary with which such Person is merged or consolidated or the Person
that so assumes such Person’s Indebtedness) shall Guarantee or otherwise become
liable for the payment of such Indebtedness, and Refinancing Indebtedness in
respect of any of the foregoing; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (g) shall not at any
time exceed $50,000,000;
(m)    Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;
(n)    Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of Murphy USA or any Subsidiary in the
ordinary course of business supporting obligations under (i) workers’
compensation, unemployment insurance and other social security laws and
(ii) bids, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds and obligations of a like nature, which obligations in
each case shall not be secured except by any Lien incurred in reliance on
Section 6.02(a)(xi);
(o)    Indebtedness in respect of the letters of credit outstanding on the date
hereof and set forth on Schedule 6.01(j) and Refinancing Indebtedness in respect
thereof;
(p)    Indebtedness of the Company or any other Subsidiary in the form of
purchase price adjustments, earn-outs, non-competition agreements or other
arrangements representing acquisition consideration or deferred payments of a
similar nature incurred in connection with any Permitted Acquisition or other
Investment permitted by Section 6.04;
(q)    other unsecured Indebtedness of Murphy USA, the Company or any
Subsidiary, provided that (i) at the time of the incurrence thereof and giving
pro forma effect thereto in accordance with Section 1.04(b), no Event of Default
shall have occurred and be continuing, (ii) in the case of any such Indebtedness
of the Company or any other Loan Party, the final scheduled maturity of any such
Indebtedness shall not be earlier than the Maturity Date in effect as of the
date of the incurrence thereof, (iii) the aggregate principal amount of
Indebtedness of the Subsidiaries that are not Loan Parties outstanding at any
time in reliance on this clause (l) shall not exceed $10,000,000 and (iv) all
the Net Proceeds of such Indebtedness incurred after the Effective Date shall be
applied in accordance with Section 2.12(b) to prepay Loans;



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

68

(r)    other secured Indebtedness of the Company or any other Loan Party,
provided that (i) at the time of the incurrence thereof and giving pro forma
effect thereto in accordance with Section 1.04(b), no Event of Default shall
have occurred and be continuing (ii) after giving pro forma effect thereto in
accordance with Section 1.04(b), the Secured Leverage Ratio shall not exceed
2.50 to 1.00 as of the last day of the fiscal quarter of Murphy USA then most
recently ended for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the first such delivery, for which
financial statements are referred to in Section 3.04) and (iii) all the Net
Proceeds of such Indebtedness incurred after the Effective Date shall be applied
in accordance with Section 2.12(b) to prepay Loans; provided further that (A)
such Indebtedness is not Guaranteed by any Subsidiaries other than the Loan
Parties, (B) such Indebtedness is not secured by Liens on any assets of Murphy
USA or any Subsidiary other than the Collateral (or assets that, substantially
concurrently with the incurrence of such Indebtedness, become Collateral on
which a Lien is granted to the Administrative Agent pursuant to a Security
Document), (C) if such Indebtedness is secured by any Liens on Collateral, the
administrative agent, collateral agent and/or any similar representative acting
on behalf of the holders of such Indebtedness shall have become party to (x) a
Permitted Non-ABL Intercreditor Agreement, providing that the Liens on the
Collateral securing such Indebtedness shall rank pari passu in priority with the
Liens on the Collateral securing the Secured Obligations and (y) an ABL
Intercreditor Agreement providing that (1) the Liens on the Existing ABL
Collateral securing such Indebtedness shall rank junior in priority to the Liens
on the Existing ABL Collateral securing the ABL Indebtedness or (2) if the ABL
Indebtedness is secured by any Liens on any assets of Murphy USA or any
Subsidiary other than the Existing ABL Collateral, then (I) the Liens on the ABL
Priority Collateral securing such Indebtedness shall rank junior in priority to
the Liens on the ABL Priority Collateral securing the ABL Indebtedness and (II)
the Liens on the Non-ABL Priority Collateral securing such Indebtedness shall
rank senior in priority to the Liens on such Non-ABL Priority Collateral
securing the ABL Indebtedness, (D) the final scheduled maturity of any such
Indebtedness shall not be earlier than the Maturity Date and (E) the
Administrative Agent shall have received a certificate, dated the date such
Indebtedness is incurred and signed by a Financial Officer of Murphy USA or the
Company, confirming compliance with the requirements set forth in this clause
(m) and setting forth a reasonably detailed calculation of such pro forma
Secured Leverage Ratio; and
(s)    Indebtedness of the Company or any other Loan Party under the ABL Loan
Documents, provided that (i) such Indebtedness is not Guaranteed by any
Subsidiaries other than the Loan Parties, (ii) such Indebtedness is not secured
by Liens on any assets of Murphy USA or any Subsidiary other than the Collateral
(or assets that, substantially concurrently with the incurrence of such
Indebtedness, become Collateral on which a Lien is granted to the Administrative
Agent pursuant to a Security Document), (iii) the administrative agent and/or
the collateral agent acting on behalf of the holders of such Indebtedness shall
have become party to an ABL Intercreditor Agreement providing that (1) the Liens
on the Existing ABL



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

69

Collateral securing such Indebtedness shall rank senior in priority to the Liens
on the Existing ABL Collateral securing the Secured Obligations or (2) if such
Indebtedness is secured by any Liens on any assets of Murphy USA or any
Subsidiary other than the Existing ABL Collateral, then (I) the Liens on the ABL
Priority Collateral securing such Indebtedness shall rank senior in priority to
the Liens on the ABL Priority Collateral securing the Secured Obligations and
(II) the Liens on the Non-ABL Priority Collateral securing such Indebtedness
shall rank junior in priority to the Liens on the Non-ABL Priority Collateral
securing the Secured Obligations and (iv) to the extent any Indebtedness is
incurred under the ABL Credit Agreement other than pursuant to usage of the
commitments in effect under the ABL Credit Agreement on the date hereof, the Net
Proceeds of such Indebtedness (net, in the case of any new revolving credit
commitments, of the aggregate amount of prepayments made in respect of usage of
such revolving credit commitments prior to the date such prepayment would
otherwise be required to be made) shall be applied in accordance with Section
2.12(b) to prepay Loans.
SECTION 5.02.    Liens. %3.None of Murphy USA, the Company or any other
Subsidiary will create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(i)    Liens created under the Loan Documents;
(ii)    Permitted Encumbrances;
(iii)    any Lien on any asset of Murphy USA, the Company or any other
Subsidiary existing on the date hereof and set forth on Schedule 6.02 (including
any Lien that attaches by law to the proceeds thereof); provided that (A) such
Lien shall not apply to any other asset of Murphy USA, the Company or any other
Subsidiary and (B) such Lien shall secure only those obligations that it secures
on the date hereof and any extensions, renewals and refinancings thereof that do
not increase the outstanding principal amount thereof and, in the case of any
such obligations constituting Indebtedness, that are permitted under
Section 6.01(c) as Refinancing Indebtedness in respect thereof;
(iv)    any Lien existing on any asset prior to the acquisition thereof by the
Company or any other Subsidiary or existing on any asset of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the date hereof prior to the time such Person becomes a
Subsidiary (or is so merged or consolidated); provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (or such merger or consolidation), (B) such Lien
shall not apply to any other asset of Murphy USA, the Company or any other
Subsidiary (other than, in the case of any such merger or consolidation, the
assets of any special purpose merger Subsidiary that is a party thereto (other
than after-acquired property subjected to a Lien securing



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

70

Indebtedness and other obligations incurred prior to such date and which
Indebtedness and other obligations are permitted hereunder that require a pledge
of after-acquired property, it being understood that such requirement shall not
be permitted to apply to any property (1) of Murphy USA, the Company or any
Subsidiary other than the acquired Subsidiary and its Subsidiaries or (2) to
which such requirement would not have applied but for such acquisition)) and (C)
such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary (or is so merged
or consolidated), and any extensions, renewals and refinancings thereof that do
not increase the outstanding principal amount thereof and, in the case of any
such obligations constituting Indebtedness, that are permitted under
Section 6.01(g) as Refinancing Indebtedness in respect thereof;
(v)    Liens on fixed or capital assets acquired, constructed or improved by the
Company or any other Subsidiary; provided that (A) such Liens secure only
Indebtedness permitted by Section 6.01(f) and obligations relating thereto not
constituting Indebtedness and (B) such Liens shall not apply to any other asset
of Murphy USA, the Company or any other Subsidiary (other than accessions and
additions thereto and the proceeds and products thereof); provided further that
in the event purchase money obligations are owed to any single Person with
respect to the financing of more than one purchase of fixed or capital assets,
such Liens may secure all such purchase money obligations and may apply to all
such fixed or capital assets financed by such Person;
(vi)    in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(vii)    in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary
or (B) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;
(viii)    Liens solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by the Company or any other Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;
(i)    Liens on cash collateral securing obligations in respect of letters of
credit permitted under Section 6.01(j);
(ii)    Liens on assets of Foreign Subsidiaries securing Indebtedness or other
obligations of such Subsidiaries permitted under Section 6.01;



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

71

(iii)    other Liens on assets of the Company or any other Subsidiary securing
Indebtedness or other monetary obligations; provided that (A) the sum, without
duplication, of (x) the aggregate outstanding principal amount of the
Indebtedness and other monetary obligations secured by such Liens and (y) the
Attributable Indebtedness in respect of outstanding Sale/Leaseback Transactions
permitted under Section 6.06 shall at no time exceed $75,000,000 and (B) the
aggregate outstanding principal amount of the Indebtedness and other monetary
obligations secured by any such Liens extending to the Existing ABL Collateral
shall at no time exceed $25,000,000;  
(iv)    Liens on the Collateral (or on assets that, substantially concurrently
with the creation of such Lien, become Collateral on which a Lien is granted to
the Administrative Agent pursuant to a Security Document) securing Indebtedness
permitted under Section 6.01(m) and obligations relating thereto not
constituting Indebtedness; and
(v)    Liens on the Collateral (or on assets that, substantially concurrently
with the creation of such Lien, become Collateral on which a Lien is granted to
the Administrative Agent pursuant to a Security Document) securing Indebtedness
permitted under Section 6.01(n) and obligations relating thereto not
constituting Indebtedness.
(b)    Notwithstanding the foregoing, (i) none of the Liens permitted by
Section 6.02(a) may at any time attach to any Loan Party’s (A) Accounts, other
than those permitted under clause (a) or (k) of the definition of Permitted
Encumbrances and Section 6.02(a)(i), 6.02(a)(iv), 6.02(a)(xi), 6.02(a)(xii) or
6.02(a)(xiii), (B) Inventory, other than those permitted under clauses (a) and
(b) of the definition of Permitted Encumbrances and Section 6.02(a)(i),
6.02(iv), 6.02(a)(xi), 6.02(a)(xii) or 6.02(a)(xiii) and (ii) none of Murphy
USA, the Company or any other Subsidiary shall create, incur, assume or permit
to exist any Liens securing Indebtedness on any retail sales establishments or
other fixed assets owned by Domestic Subsidiaries or on Equity Interests in the
Company or any other Subsidiary owned by Murphy USA or any Domestic Subsidiary,
in each case, other than those permitted under Section 6.02(a)(i), 6.02(a)(iv),
6.02(a)(v), 6.02(a)(xi), 6.02(a)(xii) or 6.02(a)(xiii).
SECTION 5.03.    Fundamental Changes; Business Activities. %3.None of Murphy
USA, the Company or any other Subsidiary will merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing,
(i) any Person (other than the Company) may merge into Murphy USA in a
transaction in which Murphy USA is the surviving corporation, (ii) any Person
(other than Murphy USA) may merge into the Company in a transaction in which the
Company is the surviving corporation, (iii) any Person (other than Murphy USA or
the Company) may merge or consolidate with any Subsidiary (other than the
Company) in a transaction in which the surviving entity is a Subsidiary (and, if
any party



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

72

to such merger or consolidation is a Subsidiary Loan Party, is a Subsidiary Loan
Party), (iv) any Subsidiary (other than the Company) may merge into or
consolidate with any Person (other than Murphy USA or the Company) in a
transaction permitted under Section 6.05 in which, after giving effect to such
transaction, the surviving entity is not a Subsidiary and (v) any Subsidiary
(other than the Company) may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders; provided that any
such merger or consolidation involving a Person that is not a wholly-owned
Subsidiary immediately prior thereto shall not be permitted unless it is also
permitted under Section 6.04.
(d)    None of Murphy USA, the Company or any other Subsidiary will engage to
any material extent in any business other than businesses of the type conducted
by Murphy USA, the Company and the other Subsidiaries on the date hereof and
businesses reasonably related thereto.
SECTION 5.04.    Investments, Loans, Advances, Guarantees and Acquisitions. None
of Murphy USA, the Company or any other Subsidiary will purchase, hold, acquire
(including pursuant to any merger or consolidation with any Person that was not
a wholly-owned Subsidiary prior thereto), make or otherwise permit to exist any
Investment in any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all the assets of
any other Person or of a business unit, division, product line or line of
business of any other Person, or assets acquired other than in the ordinary
course of business that, following the acquisition thereof, would constitute a
substantial portion of the assets of Murphy USA and the Subsidiaries, taken as a
whole, except:
(a)    Permitted Investments;
(b)    Investments existing on the date hereof in Subsidiaries;
(c)    other Investments existing on the date hereof and set forth on Schedule
6.04 (but not any additions thereto made after the date hereof);
(d)    investments by Murphy USA, the Company and the other Subsidiaries in
Equity Interests in their subsidiaries; provided that (i) such subsidiaries are
Subsidiaries prior to such investments, (ii) any such Equity Interests held by a
Loan Party shall be pledged to the extent required by the definition of the term
“Collateral and Guarantee Requirement” and (iii) the aggregate amount of such
investments by the Loan Parties in, and loans and advances by the Loan Parties
to, and Guarantees by the Loan Parties of Indebtedness and other obligations of,
Subsidiaries that are not Loan Parties (excluding all such investments, loans,
advances and Guarantees existing on the date hereof and permitted by clause
(c) above) shall not exceed $25,000,000 at any time outstanding;
(e)    loans or advances made by Murphy USA, the Company or any other Subsidiary
to any Subsidiary; provided that (i) the Indebtedness resulting therefrom



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

73

is permitted by Section 6.01(d) and (ii) the amount of such loans and advances
made by the Loan Parties to Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause (d) above;
(f)    Guarantees by Murphy USA, the Company or any other Subsidiary of
Indebtedness or other obligations of Murphy USA, the Company or any other
Subsidiary (including any such Guarantees arising as a result of any such Person
being a joint and several co-applicant with respect to any letter of credit or
letter of guaranty); provided that (i) a Subsidiary that has not Guaranteed the
Secured Obligations pursuant to the Collateral Agreement shall not Guarantee any
Indebtedness or other obligations of any Loan Party and (ii) the aggregate
amount of Indebtedness and other obligations of Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party shall be subject to the limitation
set forth in clause (d) above;
(g)    Investments held by any Person that becomes a Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, or
Investments of any Person that are acquired by any Subsidiary as part of an
acquisition of assets by such Subsidiary in a Permitted Acquisition, provided
that such Investments exist at the time such Person becomes a Subsidiary (or is
so merged or consolidated) or such assets are acquired and are not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired;
(h)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(i)    Investments made as a result of the receipt of noncash consideration from
a sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;
(j)    Investments by Murphy USA, the Company or any other Subsidiary that
result solely from the receipt by Murphy USA, the Company or such Subsidiary
from any of its subsidiaries of a dividend or other Restricted Payment in the
form of Equity Interests, evidences of Indebtedness or other securities (but not
any additions thereto made after the date of the receipt thereof);
(k)    Investments in the form of Hedging Agreements permitted under
Section 6.07;
(l)    payroll, travel and similar advances to directors and employees of Murphy
USA or any Subsidiary to cover matters that are expected at the time of such
advances to be treated as expenses of Murphy USA or such Subsidiary for
accounting purposes and that are made in the ordinary course of business;



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

74

(m)    loans or advances to directors and employees of Murphy USA or any
Subsidiary made in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding at any time shall not exceed
$10,000,000;
(n)    Permitted Acquisitions;
(o)    without duplication of amounts paid pursuant to Section 6.08(b)(vi),
other Investments with amounts that could otherwise have been paid as Restricted
Payments under Section 6.08(a)(viii);
(p)    [intentionally omitted]; and
(q)    other Investments and acquisitions in an aggregate amount outstanding at
any time not to exceed $25,000,000, provided that no Default or Event of Default
shall have occurred and be continuing at the time any such Investment or other
acquisition is consummated.
SECTION 5.05.    Asset Sales. None of Murphy USA, the Company or any other
Subsidiary will sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Subsidiary issue any
additional Equity Interest in such Subsidiary (other than to Murphy USA, the
Company or any other Subsidiary in compliance with Section 6.04, and other than
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law), except:
(a)    sales, transfers, leases and other dispositions in the ordinary course of
business of inventory or used or surplus equipment or of cash and Permitted
Investments;
(b)    sales in the ordinary course of business of immaterial assets, including
individual retail sales establishments and terminals;
(c)    sales, transfers, leases and other dispositions to Murphy USA, the
Company or any other Subsidiary; provided that any such sales, transfers, leases
or other dispositions involving a Subsidiary that is not a Loan Party shall be
made in compliance with Sections 6.04 and 6.09;
(d)    sales, transfers or other dispositions of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business consistent with past practice and not as part of any accounts
receivables financing transaction;
(e)    dispositions of assets subject to any casualty or condemnation proceeding
(including dispositions in lieu of condemnation);



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

75

(f)    dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;
(g)    [intentionally omitted];
(h)    [intentionally omitted];
(i)    sales, transfers, leases and other dispositions of assets that are not
permitted by any other clause of this Section; provided that (i) the aggregate
fair value of all assets sold, transferred, leased or otherwise disposed of in
reliance on this clause shall not exceed $30,000,000 during any fiscal year of
Murphy USA (net, in the case of fiscal year 2016, of the aggregate fair value of
all assets sold, transferred, leased or otherwise disposed of in reliance on
Section 6.05(i) of the ABL Credit Agreement on or after January 1, 2016, and
prior to the Effective Date), and (ii) all sales, transfers, leases and other
dispositions made in reliance on this clause shall be made for fair value and at
least 75% cash consideration;
(j)    [intentionally omitted]; and
(k)    other sales, transfers and other dispositions of assets, provided that
(i) the aggregate fair value of all assets sold, transferred, leased or
otherwise disposed of in reliance on this clause (k) shall not exceed
$125,000,000 (net of the aggregate fair value of all assets sold, transferred,
leased or otherwise disposed of in reliance on Section 6.05(k) of the ABL Credit
Agreement prior to the Effective Date), (ii) all such sales, transfers and other
dispositions shall be made for fair value, (iii) no Default or Event of Default
shall have occurred and be continuing at the time any such sale, transfer or
other disposition is consummated and (iv) the Company shall have given the
Administrative Agent written notice advising of such sale, transfer or other
disposition and certifying that such sale, transfer or other disposition is
permitted hereunder and under the ABL Credit Agreement.
Notwithstanding the foregoing, other than dispositions to the Company or another
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable requirements of law, no such sale,
transfer or other disposition of any Equity Interests in any Subsidiary shall be
permitted unless (i) such Equity Interests constitute all the Equity Interests
in such Subsidiary held by Murphy USA and the Subsidiaries and (ii) immediately
after giving effect to such transaction, Murphy USA and the Subsidiaries shall
otherwise be in compliance with Section 6.04.
SECTION 5.06.    Sale/Leaseback Transactions. None of Murphy USA, the Company or
any other Subsidiary will enter into any Sale/Leaseback Transaction unless (a)
the sale or transfer of the property thereunder is permitted under Section 6.05,
(b) any Capital Lease Obligations arising in connection therewith are permitted
under Section 6.01



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

76

and (c) either (i) such Sale/Leaseback Transaction relates to a fixed or capital
asset, is made for cash consideration in an amount not less than the fair value
of such asset and is consummated within 90 days after Murphy USA, the Company or
a Subsidiary acquires or completes the construction of such asset or (ii) after
giving effect to such Sale/Leaseback Transaction, the sum, without duplication
of (A) the Attributable Indebtedness in respect of outstanding Sale/Leaseback
Transactions permitted under this clause (c)(ii) and (B) the principal amount of
the Indebtedness and other monetary obligations secured by Liens permitted under
Section 6.02(a)(xi) shall at no time exceed $75,000,000.
SECTION 5.07.    Hedging Agreements. None of Murphy USA, the Company or any
other Subsidiary will enter into any Hedging Agreement, except (a) Hedging
Agreements entered into to hedge or mitigate risks to which Murphy USA, the
Company or any other Subsidiary has actual exposure (other than in respect of
Equity Interests or Indebtedness of Murphy USA, the Company or any other
Subsidiary) and (b) Hedging Agreements entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of Murphy USA, the Company or any other
Subsidiary.
SECTION 5.08.    Restricted Payments; Certain Payments of Indebtedness. %3.None
of Murphy USA, the Company or any other Subsidiary will declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except
that (i) Murphy USA may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests permitted hereunder,
(ii) any Subsidiary may declare and pay dividends or make other Restricted
Payments in respect of its Equity Interests, in each case ratably to the holders
of such Equity Interests (or, if not ratably, on a basis more favorable to
Murphy USA and the Subsidiaries), (iii) Murphy USA may repurchase Equity
Interests upon the exercise of stock options if such Equity Interests represent
a portion of the exercise price of such options, (iv) Murphy USA may make cash
payments in lieu of the issuance of fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for capital stock in Murphy USA, (v) Murphy USA may make Restricted
Payments, not exceeding $30,000,000 in the aggregate for any fiscal year (net,
in the case of fiscal year 2016, of the aggregate amount of Restricted Payments
made in reliance on clause (v) of Section 6.08(a) of the ABL Credit Agreement on
or after January 1, 2016, and prior to the Effective Date), pursuant to and in
accordance with stock option plans or other benefit plans or agreements for
directors, officers or employees of Murphy USA, the Company and the other
Subsidiaries, (vi) Murphy USA may make Restricted Payments in cash in an
aggregate amount not exceeding $25,000,000 for any fiscal year (net, in the case
of fiscal year 2016, of the aggregate amount of Restricted Payments made in
reliance on clause (vi) of Section 6.08(a) of the ABL Credit Agreement on or
after January 1, 2016, and prior to the Effective Date), (vii) [intentionally
omitted] and (viii) Murphy USA may make additional Restricted Payments in cash
so long as at the time of declaration (in the case of a dividend) or payment (in
all other cases) (A) no Default shall have occurred and be continuing and (B)
such Restricted Payments are permitted under clause (viii) of Section 6.08(a) of
the ABL Credit Agreement as in effect on the date hereof.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

77

(d)    None of Murphy USA, the Company or any other Subsidiary will make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness (other than intercompany Indebtedness), or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, defeasance, cancelation or termination of
any Indebtedness (other than Disqualified Equity Interests and intercompany
Indebtedness), except:
(vi)    payments of or in respect of Indebtedness created under the Loan
Documents or the ABL Loan Documents;
(vii)    regularly scheduled interest and principal payments as and when due in
respect of any Indebtedness, other than payments in respect of any Subordinated
Indebtedness prohibited by the subordination provisions thereof;
(viii)    refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01;
(ix)    payments of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness in
transactions permitted hereunder;
(x)    payments of or in respect of Indebtedness made solely with Equity
Interests in Murphy USA (other than Disqualified Equity Interests); and
(xi)    without duplication of amounts paid pursuant to Section 6.04(o),
payments of Indebtedness in amounts that could have been paid as Restricted
Payments under Section 6.08(a)(viii).
SECTION 5.09.    Transactions with Affiliates. None of Murphy USA, the Company
or any other Subsidiary will sell, lease, license or otherwise transfer any
assets to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions not less
favorable to Murphy USA, the Company or such Subsidiary than those that would
prevail in arm’s-length transactions with unrelated third parties, (b)
transactions between or among the Loan Parties not involving any other
Affiliate, (c) any Restricted Payment permitted under Section 6.08, (d)
issuances by Murphy USA of Equity Interests (other than Disqualified Equity
Interests), (e) compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of Murphy USA, the Company
or any other Subsidiary entered in the ordinary course of business and (f) the
transactions and Investments permitted under clauses (d), (e), (f), (k) and (l)
of Section 6.04.
SECTION 5.10.    Restrictive Agreements. None of Murphy USA, the Company or any
other Subsidiary will, directly or indirectly, enter into, incur or permit to



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

78

exist any agreement or other arrangement that restricts or imposes any condition
upon (a) the ability of Murphy USA, the Company or any other Subsidiary to
create, incur or permit to exist any Lien upon any of its assets to secure any
Secured Obligations or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its Equity Interests or to make or repay
loans or advances to Murphy USA, the Company or any other Loan Party or to
Guarantee Indebtedness of Murphy USA, the Company or any other Loan Party;
provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by law or by any Loan Document, (B) restrictions and
conditions imposed by the Senior Notes Documents or the ABL Loan Documents, in
each case, as in effect on the date hereof, (C) restrictions and conditions
imposed by any other Indebtedness permitted under Section 6.01, including any
Refinancing Indebtedness in respect of the Senior Notes permitted under
Section 6.01(b), provided that the restrictions and conditions imposed by any
such Indebtedness are not less favorable to the Lenders than the restrictions
and conditions imposed by the Senior Notes Documents or, in the case of any
Permitted Non-ABL Indebtedness, such restrictions or conditions, at the time
such Permitted Non-ABL Indebtedness is incurred, in the good faith judgment of
Murphy USA or the Company, are on customary market terms for Indebtedness of
such type and could not reasonably be expected to impair the ability of Murphy
USA, the Company and the other Loan Parties to meet their payment and other
obligations under the Loan Documents, (D) restrictions and conditions existing
on the date hereof identified on Schedule 6.10 (but shall apply to any amendment
or modification expanding the scope of any such restriction or condition),
(E) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary, or a business unit, division, product line or line of
business, that are applicable solely pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary, or the business unit,
division, product line or line of business, that is to be sold and such sale is
permitted hereunder and (F) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (ii) clause (a) of the foregoing
shall not apply to (A) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by Section 6.01(f) or 6.01(g) if such
restrictions or conditions apply only to the assets securing such Indebtedness
or (B) customary provisions in leases and other agreements restricting the
assignment thereof and (iii) clause (b) of the foregoing shall not apply to
(A) restrictions and conditions imposed by agreements relating to Indebtedness
of any Subsidiary in existence at the time such Subsidiary became a Subsidiary
and otherwise permitted by Section 6.01(g) (but shall apply to any amendment or
modification expanding the scope of any such restriction or condition), provided
that such restrictions and conditions apply only to such Subsidiary, and
(B) restrictions and conditions imposed by agreements relating to Indebtedness
of Foreign Subsidiaries permitted under Section 6.01, provided that such
restrictions and conditions apply only to Foreign Subsidiaries. Nothing in this
paragraph shall be deemed to modify the requirements set forth in the definition
of the term “Collateral and Guarantee Requirement” or the obligations of the
Loan Parties under Sections 5.03, 5.04 or 5.12 or under the Security Documents.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

79

SECTION 5.11.    [Intentionally Omitted.]
SECTION 5.12.    Secured Leverage Ratio. Murphy USA and the Company will not
permit the Secured Leverage Ratio at any time to be greater than 4.50 to 1.00.
SECTION 5.13.    Fiscal Year. Murphy USA and the Company will not, and will not
permit any other Subsidiary to, change its fiscal year to end on a date other
than December 31.
SECTION 5.14.    Anti-Corruption Laws. No Borrowing will be made, and no
proceeds of any Borrowing will be used, (a) for the purpose of funding payments
to any officer or employee of a Governmental Authority or of a Person controlled
by a Governmental Authority, to any Person acting in an official capacity for or
on behalf of any Governmental Authority or Person controlled by a Governmental
Authority, or to any political party, official of a political party, or
candidate for political office, in each case in violation of applicable
Anti-Corruption Laws, (b) for the purpose of financing the activities of any
Sanctioned Person or (c) in any manner that would result in the violation of
Sanctions by any party hereto.
SECTION 5.15.    Concerning the ABL Credit Agreement. The Company shall not
terminate or reduce commitments under the ABL Credit Agreement, or replace or
refinance any commitments or Indebtedness under the ABL Credit Agreement, in
each case, unless substantially concurrently therewith the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full.
ARTICLE VI    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(t)    the Company shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(u)    the Company shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
(v)    any representation, warranty or statement made or deemed made by or on
behalf of Murphy USA, the Company or any other Subsidiary in any Loan Document
or in any report, certificate, financial statement or other information provided
pursuant to or in connection with any Loan Document or any amendment



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

80

or modification thereof or waiver thereunder shall prove to have been incorrect
in any material respect when made or deemed made;
(w)    Murphy USA or the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.05 (with respect to the
existence of Murphy USA and the Company), 5.11 or 5.14 or in Article VI;
(x)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Company (with a copy to the Administrative Agent in
the case of any such notice from a Lender);
(y)    Murphy USA, the Company or any other Subsidiary shall fail to make any
payment (whether of principal, interest, termination payment or other payment
obligation and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable;
(z)    any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf, or, in the case of any Hedging Agreement, the applicable counterparty,
to cause such Material Indebtedness to become due, or to terminate such Material
Indebtedness or require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (i) any secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness or (ii) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof
permitted under Section 6.01;
(aa)    one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;
(bb)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Murphy USA, the Company or any other Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Murphy USA, the Company or any other Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

81

(cc)    Murphy USA, the Company or any other Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation permitted by Section 6.03(a)(iv)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (i) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Murphy USA, the Company or any other Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of Murphy USA, the Company or any other Subsidiary (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to above in this clause (j) or
clause (i) of this Article;
(dd)    Murphy USA, the Company or any other Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(ee)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against Murphy USA, the Company, any
other Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of Murphy USA, the Company or any
other Subsidiary to enforce any such judgment;
(ff)    any Permitted Intercreditor Agreement is not or ceases to be binding on
or enforceable against any party thereto (or against any Person on whose behalf
any such party makes any covenant or agreements therein), or shall otherwise not
be effective to create the rights and obligations purported to be created
thereunder, in each case in any respect material to the Administrative Agent or
the other Secured Parties;
(gg)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any material Collateral, with the priority required by the applicable
Security Document, except as a result of (i) a sale or transfer of the
applicable Collateral in a transaction permitted under the Loan Documents, (ii)
the release thereof as provided in the applicable Security Document or Section
9.14 or (iii) the Administrative Agent’s failure to maintain possession of any
stock certificate, promissory note or other instrument delivered to it under the
Collateral Agreement;
(hh)    any material provision of any Loan Document or any Guarantee purported
to be created under any Loan Document shall fail or cease to be, or shall



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

82

be asserted by any Loan Party not to be, in full force and effect, except as a
result of the release thereof as provided in the applicable Loan Document or
Section 9.14; or
(ii)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to Murphy USA or
the Company described in clause (i) or (j) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to Murphy USA and
the Company, take either or both of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Company hereunder, shall become due and payable immediately,
in each case without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by Murphy USA and the Company; and in the case of
any event with respect to Murphy USA or the Company described in clause (i) or
(j) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Company, shall immediately and
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by Murphy
USA and the Company.
ARTICLE VII    

The Administrative Agent
Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent and collateral agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than the United States of America, each of the Lenders hereby grants to
the Administrative Agent any required powers of attorney to execute any Security
Document governed by the laws of such jurisdiction on such Lender’s behalf.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Murphy USA, the Company or
any other Subsidiary or other Affiliate thereof as if such Person were



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

83

not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties), (b) the Administrative Agent shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Murphy USA, the Company, any other Subsidiary or any other Affiliate
of any of the foregoing that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by Murphy USA, the Company or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

84

satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof), and may act upon any such statement prior to receipt
of written confirmation thereof. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender sufficiently in advance of
the making of such Loan. The Administrative Agent may consult with legal counsel
(who may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders
and the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

85

such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. The fees payable
by Murphy USA and the Company to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed by Murphy USA,
the Company and such successor. Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Company,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender. Following the effectiveness of the
Administrative Agent’s resignation from its capacity as such, the provisions of
this Article and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender, or any of the Related Parties of
any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

86

other Loan Document or any related agreement or any document furnished hereunder
or thereunder.
Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.
Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any collateral
payable by the Administrative Agent on behalf of the Secured Parties at such
sale or other disposition.
The Secured Parties irrevocably authorize the Administrative Agent, (a) at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(a)(v), (b) to
subordinate any Lien on any Existing ABL Collateral or any ABL Priority
Collateral granted to or held by the Administrative Agent under any Loan
Documents, or otherwise securing the Secured Obligations, to the Liens on such
Existing ABL Collateral or ABL Priority Collateral securing ABL Indebtedness and
(c) to establish a pari passu relationship between any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Documents, or
otherwise securing any Secured Obligations, with the Liens on such Collateral
securing Permitted Non-ABL Indebtedness. The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

87

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.13, 2.14, 2.16, 2.17, 2.18 and 9.03)
allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).
The provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and, except solely to the extent of the Company’s rights
to consent pursuant to and subject to the conditions set forth in this Article,
none of Murphy USA, the Company or any other Loan Party shall have any rights as
a third party beneficiary of any such provisions. Each Secured Party, whether or
not a party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Secured Obligations provided under the
Loan Documents, to have agreed to the provisions of this Article.
ARTICLE VIII    

Miscellaneous
SECTION 8.01.    Notices. %3.Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:
(i)    if to Murphy USA or the Company, to the Company at 200 Peach Street, El
Dorado, Arkansas 71730, Attention of Mindy West (Fax



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

88

No. 870-881-6893), with a copy to the Company at 200 Peach Street, El Dorado,
Arkansas 71730, Attention of John Moore (Fax No. 870-881-6893);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Mailcode:
IL1 1190, 10 S. Dearborn, 22nd Floor, Chicago, IL 60603, Attention of CBC
Operations (Fax No. (713) 732-7608), with a copy to JPMorgan Chase Bank, N.A.,
2200 Ross Avenue, 9th Floor, Dallas, TX 75201, Attention of Andrew Ray (Fax No.
214-965-2594); and
(iii)    if to any other Lender, to it at its address (or fax number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) of this Section shall be effective as provided in such
paragraph.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Any notices or other communications to the Administrative Agent,
Murphy USA or the Company may be delivered or furnished by electronic
communications pursuant to procedures approved by the recipient thereof prior
thereto; provided that approval of such procedures may be limited or rescinded
by any such Person by notice to each other such Person. All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by return e-mail or other written acknowledgement); provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.
(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto.
(d)    Murphy USA and the Company agree that the Administrative Agent may, but
shall not be obligated to, make any Communication by posting such Communication
on Debt Domain, Intralinks, Syndtrak or a similar electronic transmission system
(the “Platform”). The Platform is provided “as is” and “as available”. Neither
the Administrative



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

89

Agent nor any of its Related Parties warrants, or shall be deemed to warrant,
the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made, or shall be deemed to be made, by the Administrative
Agent or any of its Related Parties in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties have any liability to the Loan Parties, any Lender or any other Person
for damages of any kind, including any direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise), arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform.
SECTION 8.02.    Waivers; Amendments. %3.No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.
(b)    Except as provided in 9.02(c), none of this Agreement, any other Loan
Document or any provision hereof or thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by Murphy USA, the Company and the Required Lenders and, in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders, provided that (i) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by Murphy USA,
the Company and the Administrative Agent to cure any ambiguity, omission, defect
or inconsistency so long as, in each case, (A) such amendment does not adversely
affect the rights of any Lender or (B) the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment and (ii) no such agreement shall:



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

90

(A)    increase any Commitment of any Lender without the written consent of such
Lender,
(B)    reduce the principal amount of any Loan or reduce the rate of interest
thereon or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby,
(C)    postpone the scheduled maturity date of any Loan, or the date of any
scheduled payment of the principal amount of any Loan under Section 2.11, or any
date for the payment of any interest or fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby,
(D)    change Section 2.19(b) or 2.19(c) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender,
(E)    change any of the provisions of this Section or the percentage set forth
in the definition of the term “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder (including, for the avoidance of doubt, any provision
requiring the consent of “each Lender”), without the written consent of each
Lender,
(F)    release Murphy USA, the Company or all or substantially all the value of
the Guarantees provided by the Subsidiary Loan Parties (including, in each case,
by limiting liability in respect thereof) created under the Collateral Agreement
without the written consent of each Lender (except as expressly provided in
Section 9.14 or the Collateral Agreement and except for any such release by the
Administrative Agent in connection with any sale or other disposition of any
Subsidiary upon the exercise of remedies under the Security Documents), it being
understood that an amendment or other modification of the types of obligations
guaranteed under the Collateral Agreement shall not be deemed to be a release or
limitation of any Guarantee,
(G)    release all or substantially all the Collateral from the Liens of the
Security Documents, or subordinate any such Liens (except as expressly provided
herein), in each case, without the written consent of each Lender (except as
expressly provided in Section 9.14 and except for any such release by the
Administrative Agent in connection with any sale or other disposition of the
Collateral upon the exercise of remedies under the Security Documents), it being
understood that an amendment or other modification of the types of obligations
secured by the Security Documents shall not be deemed to be a release of the
Collateral from the Liens of the Security Documents, or



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

91

(H)    change the definition of “Eligible Assignee” without the written consent
of each Lender;
provided further that no such agreement shall amend, modify, extend or otherwise
affect the rights or obligations of the Administrative Agent without the prior
written consent of the Administrative Agent. Notwithstanding the foregoing, no
consent with respect to any amendment, waiver or other modification of this
Agreement or any other Loan Document shall be required of (x) any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (A), (B) or (C) of clause (ii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
affected by such amendment, waiver or other modification or (y) in the case of
any amendment, waiver or other modification referred to in clause (ii) of the
first proviso of this paragraph, any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by, and all other amounts
owing to, such Lender or accrued for the account of such Lender under this
Agreement and the other Loan Documents at the time such amendment, waiver or
other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such amendment, waiver or other
modification.
(c)    Notwithstanding anything herein to the contrary:
(i)    the Administrative Agent may, without the consent of any Secured Party,
consent to a departure by any Loan Party from any covenant of such Loan Party
set forth in this Agreement, the Collateral Agreement or in any other Security
Document to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement”;
(ii)    in connection with any incurrence of any Permitted Non-ABL Indebtedness,
this Agreement, the Collateral Agreement and the other Loan Documents may be
amended pursuant to an agreement or agreements in writing entered into by Murphy
USA, the Company and the Administrative Agent (A) to subject to the Liens of the
Loan Documents assets or categories of assets of the Loan Parties that
previously did not constitute Collateral (and, in connection therewith, to
modify the definition of the term “Collateral and Guarantee Requirement” and the
form of Supplemental Perfection Certificate and to make such other modifications
to this Agreement and the other Loan Documents (and to enter into new Security
Documents) as the Administrative Agent determines to be necessary, appropriate
or desirable in order to give effect to, or in connection with, the inclusion of
new assets or categories of assets as Collateral) and (B) to reflect
intercreditor matters set forth in each Permitted Intercreditor Agreement;
(iii)    in connection with any modifications to the ABL Loan Documents, this
Agreement, the Collateral Agreement and the other Loan Documents may be amended
pursuant to an agreement or agreements in writing entered into by Murphy USA,
the Company and the Administrative Agent (A) to subject to the Liens of the Loan
Documents assets or categories of assets of the Loan Parties that previously



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

92

did not constitute Existing ABL Collateral (and, in connection therewith, to
modify the definition of the term “Collateral and Guarantee Requirement” and the
form of Supplemental Perfection Certificate and to make such other modifications
to this Agreement and the other Loan Documents (and to enter into new Security
Documents) as the Administrative Agent determines to be necessary, appropriate
or desirable in order to give effect to, or in connection with, the inclusion of
new assets or categories of assets as Collateral) and (B) to reflect
intercreditor matters set forth in each Permitted Intercreditor Agreement;
(iv)    each Permitted Intercreditor Agreement and the Security Documents may be
amended, supplemented or otherwise modified as provided in Section 9.19.
(d)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.
SECTION 8.03.    Expenses; Indemnity; Damage Waiver. %3.Murphy USA and the
Company shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for any of the foregoing (which, in the case of the
preparation, negotiation, execution, delivery and administration of the Loan
Documents, shall be limited to a single counsel for the Administrative Agent),
in connection with the structuring, arrangement and syndication of the credit
facilities provided for herein and any credit or similar facility refinancing or
replacing, in whole or in part, any of the credit facilities provided for
herein, including the preparation, execution and delivery of any fee letters in
connection therewith, as well as the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for any of the
foregoing, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(d)    Murphy USA and the Company shall indemnify the Administrative Agent (and
any sub-agent thereof), and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
structuring, arrangement and syndication of the credit facilities



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

93

provided for herein, the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this Agreement
or the other Loan Documents of their obligations thereunder or the consummation
of the Transactions or any other transactions contemplated thereby, (ii) any
Loan or the use of the proceeds therefrom, (iii) any actual or alleged presence
or Release of Hazardous Materials on, at, to or from any property currently or
formerly owned or operated by Murphy USA, the Company, any other Subsidiary or
any Affiliate (or Person that was formerly an Affiliate) of any of them, or any
other Environmental Liability related in any way to Murphy USA, the Company, any
other Subsidiary or any Affiliate (or Person that was formerly an Affiliate) of
any of them, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and whether initiated against or by any party to this
Agreement or any other Loan Document, any Affiliate of any of the foregoing or
any third party (and regardless of whether any Indemnitee is a party thereto);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee. This paragraph shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.
(e)    To the extent that Murphy USA and the Company fail indefeasibly to pay
any amount required to be paid by them under paragraph (a) or (b) of this
Section to the Administrative Agent (or any sub-agent thereof) or any Related
Party of the Administrative Agent (or any sub-agent thereof) (and without
limiting their obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or such sub-agent) in its capacity as
such, or against any Related Party of the Administrative Agent (or any sub-agent
thereof) acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. For purposes of this Section, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the aggregate
outstanding principal amount of Loans and unused Commitments, in each case, at
the time (or most recently outstanding and in effect).
(f)    To the fullest extent permitted by applicable law, neither Murphy USA nor
the Company shall assert, or permit any of their Affiliates or Related Parties
to assert, and each hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Loan Document or any agreement or instrument



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

94

contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof.
(g)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 8.04.    Successors and Assigns. %3.The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) neither
Murphy USA nor the Company may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by Murphy USA or
the Company without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of any of the Administrative Agent and any Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(c)    %5. Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
(A)    the Company; provided that no consent of the Company shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
and (2) if an Event of Default has occurred and is continuing, for any other
assignment; provided further that the Company shall be deemed to have consented
to any such assignment of a Loan or Commitment unless it shall object thereto by
written notice to the Administrative Agent within five Business Days after
having received notice thereof; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Loan to a Lender, an Affiliate
of a Lender or an Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

95

respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1,000,000 unless each of the Company and the Administrative Agent
otherwise consents; provided that (i) no such consent of the Company shall be
required if an Event of Default has occurred and is continuing or (ii) the
Company shall be deemed to have consented thereto unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of $3,500, provided that only one
such processing and recordation fee shall be payable in the event of
simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.04(c).
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Company, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and records of the names and
addresses



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

96

of the Lenders, and the Commitment of, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Company, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company and, as to entries pertaining to it, any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon receipt by the Administrative Agent of an Assignment and Assumption
(or an agreement incorporating by reference a form of Assignment and Assumption
posted on the Platform) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder) and the processing and recordation fee referred
to in this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment and Assumption relating thereto. Each assigning Lender and the
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.
(d)    %5. Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement; provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

97

Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) Murphy USA, the Company, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (ii) of the first proviso to
Section 9.02(b) that affects such Participant or requires the approval of all
the Lenders. Murphy USA and the Company agree that each Participant shall be
entitled to the benefits of Sections 2.16, 2.17 and 2.18 (subject to the
requirements and limitations therein, including the requirements under Section
2.18(f) (it being understood that the documentation required under Section
2.18(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (x) agrees to be
subject to the provisions of Sections 2.19 and 2.20 as if it were an assignee
under paragraph (b) of this Section and (y) shall not be entitled to receive any
greater payment under Section 2.16 or 2.18, with respect to any participation,
than its participating Lender would have been entitled to receive. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.20(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.19(c) as though it were a Lender.
(i)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain records of the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under this Agreement or any other Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

98

(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 8.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Lender or any Affiliate of any of the
foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.16, 2.17, 2.18, 2.19(e) and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement or any
provision hereof.
SECTION 8.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
%3.This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof (but do not supersede any provisions of any separate letter agreements
with respect to fees payable to the Administrative Agent that do not by the
terms of such documents terminate upon the effectiveness of this Agreement, all
of which provisions shall remain in full force and effect). Except as provided
in Article IV, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
all the other parties hereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.
(d)    The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to any document to be signed in connection with this
Agreement



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

99

or any other Loan Document and the transactions contemplated hereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.
SECTION 8.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 8.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates of any of the foregoing,
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) or other
amounts at any time held and other obligations (in whatever currency) at any
time owing by such Lender or by such an Affiliate, to or for the credit or the
account of Murphy USA or any other Loan Party against any of and all the
obligations then due of Murphy USA or any other Loan Party now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations of Murphy USA or such other Loan Party are owed to a branch,
office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of
each Lender and each of its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
Affiliate may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give notice shall not affect the validity of such setoff and
application.
SECTION 8.09.    Governing Law; Jurisdiction; Consent to Service of Process.
%3.This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.
(f)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of Murphy USA and the Company hereby



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

100

irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement or any other Loan Document brought by it or any of
its Affiliates shall be brought, and shall be heard and determined, exclusively
in such New York State or, to the extent permitted by law, in such Federal
court. Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or any of its properties in the
courts of any jurisdiction.
(g)    Each of Murphy USA and the Company hereby irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(h)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 8.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 8.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 8.12.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Related Parties,
including accountants,



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

101

legal counsel and other agents and advisors, it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
(b) to the extent required or requested by any regulatory authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to Murphy USA, the Company or any other Subsidiary and its obligations,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Company or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Company, (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any Affiliate of any of the foregoing on a nonconfidential basis from a
source other than Murphy USA or the Company or (j) in the case of information
pertaining to this Agreement routinely provided by arrangers to such providers,
to data service providers, including league table providers, that serve the
lending industry. For purposes of this Section, “Information” means all
information received from Murphy USA or the Company relating to Murphy USA, the
Company or any other Subsidiary or their businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Murphy USA or the Company; provided
that, in the case of information received from Murphy USA or the Company after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. It is agreed that, notwithstanding
the restrictions of any prior confidentiality agreement binding on the
Administrative Agent, it may disclose Information as provided in this Section
9.12.
SECTION 8.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

102

payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 8.14.    Release of Liens and Guarantees. %3.A Subsidiary Loan Party
(other than the Company) shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Security
Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Subsidiary; provided that (i) if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise and (ii) at any time when any ABL Indebtedness
is outstanding (or any commitments in respect thereof are in effect) or any
Permitted Non-ABL Indebtedness or any Permitted Additional Unsecured
Indebtedness is outstanding, no such release shall occur unless, substantially
concurrently therewith, such Subsidiary Loan Party shall have been released from
its obligations, if any (including pursuant to a Guarantee), under all ABL Loan
Documents, all Permitted Non-ABL Indebtedness Documents and all Permitted
Additional Unsecured Indebtedness Documents, and all Liens on the assets of such
Subsidiary Loan Party securing any such ABL Indebtedness or Permitted Non-ABL
Indebtedness shall have been released. In the event of any conflict between the
provisions of this paragraph and any release or termination provisions set forth
in the Collateral Agreement or any other Security Document, the provisions of
this paragraph shall govern and control.
(e)    Upon any sale or other transfer by any Loan Party (other than to Murphy
USA, the Company or any other Subsidiary) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Security Document in
any Collateral pursuant to Section 9.02, the security interests in such
Collateral created by the Security Documents shall be automatically released;
provided that at any time when any ABL Indebtedness is outstanding (or any
commitments in respect thereof are in effect) or any Permitted Non-ABL
Indebtedness is outstanding, no such release shall occur unless, substantially
concurrently therewith, all Liens on such Collateral securing any ABL
Indebtedness or any such Permitted Non-ABL Indebtedness shall have been
released. In the event of any conflict between the provisions of this paragraph
and any release or termination provisions set forth in the Collateral Agreement
or any other Security Document, the provisions of this paragraph shall govern
and control.
(f)    The Lenders and the other Secured Parties hereby further irrevocably
authorize (i) the release of Liens on the Existing ABL Collateral or the ABL
Priority Collateral as provided in any ABL Intercreditor Agreement, (ii) the
release of Liens on any Collateral as provided in any Permitted Non-ABL
Intercreditor Agreement and (iii) the release of Liens on the Collateral as
provided in the Security Documents.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

103

(g)    In connection with any termination or release pursuant to this Section,
the Administrative Agent shall execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.
SECTION 8.15.    USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Loan
Party that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.
SECTION 8.16.    No Fiduciary Relationship. Each of Murphy USA and the Company,
on behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Murphy USA, the Company, the other Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lenders or their Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Lenders and their Affiliates may
be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of Murphy
USA, the Company, the other Subsidiaries and their Affiliates, and none of the
Administrative Agent, the Lenders or their Affiliates has any obligation to
disclose any of such interests to Murphy USA, the Company, the other
Subsidiaries and their Affiliates.
SECTION 8.17.    Non-Public Information. %3.Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by Murphy
USA, the Company or the Administrative Agent pursuant to or in connection with,
or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender represents to Murphy USA, the
Company and the Administrative Agent that (i) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, state and foreign
securities laws, and (ii) it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.
(a)    Murphy USA, the Company and each Lender acknowledge that, if information
furnished by Murphy USA or the Company pursuant to or in connection with this
Agreement is being distributed by the Administrative Agent through the Platform,
(i) the Administrative Agent may post any information that Murphy USA or the
Company has



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

104

indicated as containing MNPI solely on that portion of the Platform designated
for Private Side Lender Representatives and (ii) if Murphy USA or the Company
has not indicated whether any information furnished by it pursuant to or in
connection with this Agreement contains MNPI, the Administrative Agent reserves
the right to post such information solely on that portion of the Platform
designated for Private Side Lender Representatives. Each of Murphy USA and the
Company agrees to clearly designate all information provided to the
Administrative Agent by or on behalf of Murphy USA or the Company that is
suitable to be made available to Public Side Lender Representatives, and the
Administrative Agent shall be entitled to rely on any such designation by Murphy
USA or the Company without liability or responsibility for the independent
verification thereof.
SECTION 8.18.    Judgment Currency. %3.If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in dollars into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction dollars
could be purchased with such other currency on the Business Day immediately
preceding the day on which final judgment is given.
(a)    The obligations of each party hereto in respect of any sum due to any
other party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than dollars, be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
dollars with the Judgment Currency; if the amount of dollars so purchased is
less than the sum originally due to the Applicable Creditor in dollars, such
party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such deficiency. The obligations of
the parties contained in this Section shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.
SECTION 8.19.    Permitted Intercreditor Agreements. %3.Each of the Lenders and
the other Secured Parties acknowledges that obligations of the Company and the
other Loan Parties under the ABL Indebtedness and, upon incurrence thereof, any
Permitted Non-ABL Indebtedness will be secured by Liens on assets of the Company
and the other Loan Parties that constitute Collateral, and that the relative
Lien priority and other creditor rights of the Secured Parties and the secured
parties in respect of the ABL Indebtedness and Permitted Non-ABL Indebtedness
will be set forth in an applicable Permitted Intercreditor Agreement. Each of
the Lenders, and the other Secured Parties hereby irrevocably authorizes and
directs the Administrative Agent to execute and deliver, in each case on behalf
of such Secured Party and without any further consent, authorization or other
action by such Secured Party, (i) from time to time upon the request of the
Company, in connection with the establishment, incurrence, amendment,
refinancing or replacement of any ABL Indebtedness (or any commitments in
respect thereof) or any Permitted Non-ABL Indebtedness, any Permitted
Intercreditor Agreement (it being understood and agreed



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

105

that the Administrative Agent is hereby authorized and directed to determine the
terms and conditions of each such Permitted Intercreditor Agreement as
contemplated by the definition of the terms “ABL Intercreditor Agreement” and
“Permitted Non-ABL Intercreditor Agreement”, and that notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any loss, cost or expense suffered by any Lender or any other
Secured Party, or by any Loan Party, as a result of, any such determination) and
(ii) any documents relating thereto.
(a)    Each of the Lenders and the other Secured Parties hereby irrevocably (i)
consents to the relative priority (including, if applicable, subordination) of
the Liens on the Collateral securing the Secured Obligations on the terms set
forth in each Permitted Intercreditor Agreement, (ii) agrees that, effective
upon its becoming a Secured Party in the case of the ABL Intercreditor Agreement
referred to in clause (a) of the definition of such term and upon the execution
and delivery thereof in the case of each other Permitted Intercreditor
Agreement, such Secured Party will be bound by the provisions of each Permitted
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions thereof, (iii) agrees that no Secured Party
shall have any right of action whatsoever against the Administrative Agent as a
result of any action taken by the Administrative Agent pursuant to this Section
or in accordance with the terms of any Permitted Intercreditor Agreement and
(iv) authorizes and directs the Administrative Agent to carry out the provisions
and intent of each such document.
(b)    Each of the Lenders and the other Secured Parties hereby irrevocably
further authorizes and directs the Administrative Agent to execute and deliver,
in each case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, any amendments, supplements
or other modifications of each Permitted Intercreditor Agreement that the
Company may from time to time request (i) to give effect to any establishment,
incurrence, amendment, extension, renewal, refinancing or replacement of and ABL
Indebtedness (or any commitments in respect thereof) or any Permitted Non-ABL
Indebtedness, (ii) to confirm for any party that a Permitted Intercreditor
Agreement is effective and binding upon the Administrative Agent on behalf of
the Secured Parties or (iii) to effect any other amendment, supplement or
modification so long as the resulting agreement would constitute a Permitted
Intercreditor Agreement if executed at such time as a new agreement.
(c)    Each of the Lenders and the other Secured Parties hereby irrevocably
further authorizes and directs the Administrative Agent to execute and deliver,
in each case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, any amendments, supplements
or other modifications of any Security Document to add or remove any legend that
may be required pursuant to any Permitted Intercreditor Agreement.
(d)    Each of the Lenders and the other Secured Parties acknowledges and agrees
that JPMorgan Chase Bank, N.A., or one or more of its Affiliates may (but is not
obligated to) act as administrative agent, collateral agent or a similar
representative for the



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

106

holders of any ABL Indebtedness or any Permitted Non-ABL Indebtedness and, in
such capacity, may be a party to any Permitted Intercreditor Agreement. Each of
the Lenders and the other Secured Parties waives any conflict of interest in
connection therewith and agrees not to assert against JPMorgan Chase Bank, N.A.
or any of its Affiliates any claims, causes of action, damages or liabilities of
whatever kind or nature relating thereto.
(e)    The Administrative Agent shall have the benefit of the provisions of
Article VIII and Section 9.03 with respect to all actions taken by it pursuant
to this Section or in accordance with the terms of any Permitted Intercreditor
Agreement to the full extent thereof.
(f)    Each Secured Party, whether or not a party hereto, will be deemed, by its
acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations provided under the Loan Documents, to have agreed to the
provisions of this Section 9.19.
SECTION 8.20.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.
(c)    The following terms shall for purposes of this Section have the meanings
set forth below:
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.



[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

107

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
[Signature pages follow]





[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
MURPHY USA INC.,
by
/s/ John A. Moore
Name:
John A. Moore
Title:     Senior Vice President and General Counsel

MURPHY OIL USA, INC.,
by
/s/ John A. Moore
Name:
John A. Moore
Title:     Senior Vice President and General Counsel

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
by
/s/ Jon Eckhouse
Name:
Jon Eckhouse
Title:    Authorized Officer




    
    

--------------------------------------------------------------------------------




EXHIBIT A


[FORM OF]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement dated as of February 5, 2016, among Murphy USA Inc., Murphy Oil
USA, Inc., the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to above and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the credit
facility identified below (including any Guarantees included in such facility)
and (b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
1. Assignor:     
2. Assignee:    

[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]]
3. Borrower: Murphy Oil USA, Inc.

EXHIBIT A-1
    

--------------------------------------------------------------------------------




4. Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement
5. Assigned Interest:  


Facility Assigned
Aggregate Amount of Commitments/Loans of all Lenders
Amount of the Commitments/Loans Assigned
Percentage Assigned of Aggregate Amount of Commitments/Loans of all Lenders
Commitment/Loans
$[ ]
$[ ]
[ ]%



Effective Date:                    , 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI about Murphy USA and its subsidiaries, including the Company and
the other Subsidiaries, and their securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal, state and foreign securities laws.
The terms set forth above are hereby agreed to: 
 
________________, as Assignor, 
 
  by
      _____________________________
      Name:
      Title:
 
________________, as Assignee,
 
  by
      _____________________________
      Name:
      Title:
      
[Consented to and] Accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent, 
 
by
      _____________________________
Name:
      Title:


Consented to: 
 
[MURPHY OIL USA, INC., 
 
  by
      _____________________________
Name:
      Title:] 


 









EXHIBIT A-2
[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------




ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of Murphy USA, the Company, any of the other
Subsidiaries or any other Affiliate of Murphy USA or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by Murphy
USA, the Company, any of the other Subsidiaries or any other Affiliate of Murphy
USA or any other Person of any of their respective obligations under any Loan
Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Lender that is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax and (vi) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement (including Section 2.18(f)
thereof), duly completed and executed by the Assignee, and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions



EXHIBIT A-3
[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------




in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York.







EXHIBIT A-4
[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------




EXHIBIT B


[FORM OF]
BORROWING REQUEST
JPMorgan Chase Bank, N.A.
as Administrative Agent
Mailcode: IL1 1190, 10 S. Dearborn, 22nd Floor,
Chicago, IL 60603
Attention of CBC Operations
(Fax No. (713) 732-7608)


with a copy to


JPMorgan Chase Bank, N.A.
as Administrative Agent
2200 Ross Avenue, 9th Floor
Dallas, TX 75201
Attention of Andrew Ray
(Fax No. 214-965-2594)


[Date]


Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of February 5, 2016 (the
“Credit Agreement”), among Murphy USA Inc., Murphy Oil USA, Inc., (the
“Company”), the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent. Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement.
This notice constitutes a Borrowing Request and the Company hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:
(A)
Aggregate amount of Borrowing: $_________________

(B)
Date of Borrowing (which is a Business Day): ________________

(C)
Type of Borrowing: ____________________________________

(D)
Interest Period and the last day thereof: _____________________




EXHIBIT B-1
    

--------------------------------------------------------------------------------




(E)
Location and number of the Company’s account to which proceeds of the requested
Borrowing are to be disbursed: [Name of Bank] (Account
No.:_________________________________________)

The Company hereby certifies that the conditions specified in Article IV of the
Credit Agreement have been satisfied.
Very truly yours,

MURPHY OIL USA, INC.,
 
By:
 
 
Name:
 
Title:






EXHIBIT B-2
[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------






EXHIBIT C


[FORM OF]
GUARANTEE AND COLLATERAL AGREEMENT
[To be provided]





EXHIBIT C-1
    

--------------------------------------------------------------------------------




EXHIBIT D


[FORM OF]
COMPLIANCE CERTIFICATE
[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of Murphy USA
and the Company under the Credit Agreement are as set forth in the Credit
Agreement, and nothing in this Compliance Certificate, or the form hereof, shall
modify such obligations or constitute a waiver of compliance therewith in
accordance with the terms of the Credit Agreement. In the event of any conflict
between the terms of this Compliance Certificate and the terms of the Credit
Agreement, the terms of the Credit Agreement shall govern and control, and the
terms of this Compliance Certificate are to be modified accordingly.]


Reference is made to the Credit Agreement dated as of February 5, 2016 (the
“Credit Agreement”), among Murphy USA Inc., Murphy Oil USA, Inc., the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Each capitalized term used but not defined herein shall have the meaning
specified in the Credit Agreement.
Each of the undersigned, [specify title] of Murphy USA and [specify title] of
the Company, hereby certifies (solely in their capacities as officers and not
individually), as follows:
2.I am a Financial Officer of Murphy USA or the Company, as applicable.
3.    [Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(a) of the Credit Agreement as of the end of and for the
fiscal year ended [ ], setting forth in each case in comparative form the
figures for the prior fiscal year, together with an audit opinion thereon of
[KPMG LLP] required by Section 5.01(a).] [or] [The consolidated financial
statements required by Section 5.01(a) of the Credit Agreement as of the end of
and for the fiscal year ended [      ], setting forth in each case in
comparative form the figures for the prior fiscal year, together with an audit
opinion thereon of [KPMG LLP] required by Section 5.01(a), have been filed with
the SEC and are available on the website of the SEC at http://www.sec.gov.]
[or]


2. [Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [    ] and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the prior fiscal
year.] [or] [The consolidated financial statements required by Section 5.01(b)
of the Credit Agreement as of the end of and for the fiscal quarter ended [ ]
and the then elapsed portion of the fiscal year have been filed with the SEC and
are available on the website of the SEC at http://www.sec.gov.] Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of Murphy USA and its consolidated
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and the then elapsed portion of the

EXHIBIT D-1
    

--------------------------------------------------------------------------------




fiscal year in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes.]
4.    All notices required under Sections 5.03 and 5.04 of the Credit Agreement
have been provided.
5.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of Murphy USA and the Subsidiaries during the
accounting period covered by the attached financial statements. The foregoing
examination did not disclose, and I have no knowledge of, (a) the existence of
any condition or event that constitutes a Default or an Event of Default during
or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate, except as set forth in a
separate attachment, if any, to this Certificate, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, or (b) any
change in GAAP or in the application thereof since the date of the consolidated
balance sheet most recently heretofore delivered pursuant to Section 5.01(a) or
5.01(b) of the Credit Agreement (or prior to the first such delivery, referred
to in Section 3.04 of the Credit Agreement), that has had, or could have, a
significant effect on the calculation of the Secured Leverage Ratio, except as
set forth in a separate attachment, if any, to this Certificate, specifying the
nature of such change and the effect thereof on such calculation.
6.    The financial covenant analysis and other information set forth on Annex A
hereto is true and accurate on and as of the date of this Certificate.
The foregoing certifications are made and delivered on [ ] pursuant to
Section 5.01(d) of the Credit Agreement.
MURPHY USA INC.,

By: ______________________________    
Name:
Title:




MURPHY OIL USA, INC.,

By: ______________________________    
Name:
Title:





EXHIBIT D-2
    

--------------------------------------------------------------------------------




ANNEX A TO
COMPLIANCE CERTIFICATE


FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].
1.
Consolidated Net Income: (i) - (ii) =
$[___,___,___]
 
(i) the net income or loss of Murphy USA and its consolidated Subsidiaries for
the period [of four consecutive fiscal quarters] ended on such date, determined
on a consolidated basis in accordance with GAAP:
$[___,___,___]
 
(ii) To the extent included in net income referred to in (i):
(a) the income of any Person (other than Murphy USA) that is not a consolidated
Subsidiary except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to Murphy USA, the Borrower or,
subject to clauses (b) and (c) below, any other consolidated Subsidiary during
such period:
$[___,___,___]
 
(b) the income of any consolidated Restricted Subsidiary (other than a
Subsidiary Loan Party) to the extent that, on the date of determination, the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary is not permitted without any prior approval of any Governmental
Authority that has not been obtained or is not permitted by the operation of the
terms of the organizational documents of such Subsidiary, any agreement or other
instrument binding upon Murphy USA or any Restricted Subsidiary or any law
applicable to Murphy USA or any Restricted Subsidiary, unless such restrictions
with respect to the payment of cash dividends and other similar cash
distributions have been legally and effectively waived:
$[___,___,___]
 
(c)  the income or loss of, and any amounts referred to in clause (a) above paid
to, any consolidated Restricted Subsidiary that is not wholly owned by Murphy
USA to the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such consolidated Restricted Subsidiary
$[___,___,___]
2.
Consolidated EBITDA: (i) + (ii) ‑ (iii) =
 
 
(i) Consolidated Net Income:
$[___,___,___]
 
(ii) (a) consolidated interest expense (including imputed interest expense in
respect of Capital Lease Obligations, but net of total interest income) and any
dividends paid during such period in respect of Disqualified Equity Interests in
Murphy USA:
$[___,___,___]
 
(b) consolidated income tax expense for such period:
$[___,___,___]
 
(c) all amounts attributable to depreciation for such period and amortization of
intangible assets for such period:
$[___,___,___]


EXHIBIT D-3
    

--------------------------------------------------------------------------------




 
(d) any extraordinary loss or any net loss realized by Murphy USA, the Company
and the consolidated Subsidiaries in connection with any asset disposition
(other than dispositions of inventory and other dispositions in the ordinary
course of business) for such period:
$[___,___,___]
 
(e) any noncash expenses for such period resulting from the grant of stock
options or other equity-based incentives to any director, officer or employee of
Murphy USA, the Company or any other consolidated Subsidiary pursuant to a
written plan or agreement approved by the board of directors of Murphy USA:
$[___,___,___]
 
(f) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement:
$[___,___,___]
 
(g) any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements:
$[___,___,___]
 
(h) the cumulative effect of any change in accounting principles:
$[___,___,___]
 
(i) any other noncash charge, including any impairment charge or asset write-off
related to intangible assets (including goodwill), long-lived assets, and
investments in debt and equity securities pursuant to GAAP, but excluding any
additions to bad debt reserves or bad debt expense, any noncash charge that
results from the write-down or write-off of inventory, any noncash charge that
results from the write-down or write-off of accounts receivable or that is in
respect of any other item that was included in Consolidated Net Income in a
prior period and any noncash charge to the extent it represents an accrual of or
a reserve for cash expenditures in any future period
$[___,___,___]
 
(iii)
 
 
(a) any extraordinary gains for such period, all determined on a consolidated
basis in accordance with GAAP:
$[___,___,___]
 
(b) any gains for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedging Agreement,
$[___,___,___]
 
(c) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements,
$[___,___,___]
 
(d) noncash items of income for such period (excluding any noncash items of
income (A) in respect of which cash was received in a prior period or will be
received in a future period or (B) that represents the reversal of any accrual
made in a prior period for anticipated cash charges, but only to the extent such
accrual reduced Consolidated EBITDA for such prior period)








$[___,___,___]


EXHIBIT D-4
    

--------------------------------------------------------------------------------




 
(e) the cumulative effect for such period of a change in accounting principles;
$[___,___,___]
1.
Total Indebtedness: (i) + (ii) =
$[___,___,___]
 
(i) the aggregate principal amount of Indebtedness of Murphy USA and its
consolidated Restricted Subsidiaries outstanding as of such date, in the amount
that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP:
$[___,___,___]
 
(ii) the aggregate principal amount of Indebtedness of Murphy USA and its
consolidated Restricted Subsidiaries outstanding as of such date that is not
required to be reflected on a balance sheet in accordance with GAAP, determined
on a consolidated basis:
$[___,___,___]
6.
Secured Leverage Ratio: ((i) /(ii) =
$[___,___,___]
 
(i) Total Indebtedness as of such date that is secured by a Lien on any asset or
property of Murphy USA, the Company or any Restricted Subsidiary:
$[___,___,___]
 
 
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters of
Murphy USA ended on or most recently prior to the date hereof:
$[___,___,___]
 






EXHIBIT D-5
    

--------------------------------------------------------------------------------




EXHIBIT E


[FORM OF]
INTEREST ELECTION REQUEST


JPMorgan Chase Bank, N.A.
as Administrative Agent
Mailcode: IL1 1190, 10 S. Dearborn, 22nd Floor,
Chicago, IL 60603
Attention of CBC Operations
(Fax No. (713) 732-7608)


with a copy to


JPMorgan Chase Bank, N.A.
as Administrative Agent
2200 Ross Avenue, 9th Floor
Dallas, TX 75201
Attention of Andrew Ray
(Fax No. 214-965-2594)


[Date]


Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of February 5, 2016 (the
“Credit Agreement”), among Murphy USA Inc., Murphy Oil USA, Inc. (the
“Company”), the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent. Capitalized terms used but not otherwise defined
herein shall have the meanings specified in the Credit Agreement.
This notice constitutes an Interest Election Request and the Company hereby
gives you notice, pursuant to Section 2.08 of the Credit Agreement, that it
requests the conversion or continuation of a Borrowing under the Credit
Agreement, and in connection therewith the Company specifies the following
information with respect to such Borrowing and each resulting Borrowing:


1.    Borrowing to which this request
applies:    _______________________________
        Principal Amount:    _______________________________
        Type:    _______________________________
        Interest Period:    _______________________________
2.    Effective date of this election:    _______________________________

EXHIBIT E-1
[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------

2

3.    Resulting Borrowing
        Principal Amount:    _______________________________
        Type    _______________________________
        Interest Period    _______________________________


Very truly yours,


MURPHY OIL USA, INC.
by
 
 
 
Name:
 
Title:




EXHIBIT E-2
    

--------------------------------------------------------------------------------




EXHIBIT F


[FORM OF]
PERFECTION CERTIFICATE
Reference is made to the Credit Agreement dated as of February 5, 2016 (the
“Credit Agreement”), among Murphy USA Inc. (“Murphy USA”), Murphy Oil USA, Inc.
(the “Company”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement or the
Collateral Agreement referred to therein, as applicable.
The undersigned, [specify title] of the Company, solely in [his/her] capacity as
an officer, and not individually, and [specify title], of Murphy USA, solely in
[his/her] capacity as an officer, and not individually, hereby certify to the
Administrative Agent and each other Secured Party as follows:
Legal Names. (1)Set forth on Schedule 1 is (i) the exact legal name of each Loan
Party, as such name appears in its certificate of organization, and (ii) each
other legal name such Loan Party has had in the past five years, including the
date of the relevant name change.
Except as set forth on Schedule 1, no Loan Party has changed its identity or
corporate structure in any manner within the past five years. Changes in
identity or corporate structure include mergers, consolidations and
acquisitions, as well as any change in form or jurisdiction of organization.
With respect to any such change that has occurred within the past five years,
Schedules 1, 2A and 2B set forth the information required by Sections 1 and 2 of
this Perfection Certificate as to each acquiree or constituent party to such
merger, consolidation or acquisition.
ARTICLE X    Jurisdictions and Locations. %5. Set forth on Schedule 2A is
(i) the jurisdiction of organization and the form of organization of each Loan
Party, (ii) the organizational identification number, if any, assigned to such
Loan Party by such jurisdiction and, if such Loan Party is organized under the
laws of a jurisdiction that requires such information to be set forth on the
face of a Uniform Commercial Code financing statement, the federal taxpayer
identification number, if any, of such Loan Party and (iii) the address
(including the county) of the chief executive office of such Loan Party.
(i)    Set forth on Schedule 2B are, with respect to each Loan Party, (i) all
locations where such Loan Party maintains any books or records relating to any
Accounts, (ii) all locations where such Loan Party maintains a place of business
or any Collateral (with fair value of $250,000 or more) not otherwise identified
on Schedule 2A or 2B and (iii) the name and address of any Person other than a
Loan Party that has possession of any Collateral (with fair value of $250,000 or
more) (indicating whether such Person holds such Collateral subject to a Lien
(including warehousemen’s, mechanics’ and other statutory liens)).





EXHIBIT F-1
    

--------------------------------------------------------------------------------




ARTICLE XI    Unusual Transactions. All Accounts have been originated by the
Loan Parties and all Inventory has been either acquired by the Loan Parties in
the ordinary course of business or manufactured by the Loan Parties, except as
set forth on Schedule 3.
ARTICLE XII    File Search Reports. File search reports have been obtained from
the Uniform Commercial Code (“UCC”) filing office relating to the location of
organization of each Loan Party identified on Schedule 2A. The file search
reports obtained pursuant to this Section 4 reflect no Liens on any of the
Collateral other than those permitted under the Credit Agreement.
ARTICLE XIII    UCC Filings. UCC financing statements have been prepared for
filing in the proper UCC filing office in the jurisdiction in which each Loan
Party is located (as provided in 9-307 of the UCC), in each case as set forth
with respect to such Loan Party in Section 2 above. Set forth on Schedule 5 is a
complete and correct list of each such filing and the UCC filing office or
county recorder’s office in which such filing is to be made.
ARTICLE XIV    Equity Interests. Set forth on Schedule 6 is a complete and
correct list, for each Loan Party, of all the stock, partnership interests,
limited liability company membership interests or other Equity Interests owned
by such Loan Party, specifying the issuer and certificate number of, and the
number and percentage of ownership represented by, such Equity Interests.
ARTICLE XV    Deposit Accounts. Set forth on Schedule 7 is a complete and
correct list of all deposit accounts maintained by each Loan Party, other than
Excluded Deposit Accounts, specifying the name and address of the depositary
institution, the type of account and the account number.
ARTICLE XVI    Securities Accounts. Set forth on Schedule 8 is a complete and
correct list of all securities accounts maintained by each Loan Party, other
than Excluded Securities Accounts, specifying the name and address of the
financial institution holding the securities account (including a securities
intermediary or commodities intermediary), the type of account and the account
number.
[Signature page follows]







EXHIBIT F-2
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[ ] day of [  ], 2016.




MURPHY OIL USA, INC.
by
 
 
 
Name:
 
Title:



MURPHY USA INC.
By
 
 
 
Name:
 
Title:








EXHIBIT F-3
    

--------------------------------------------------------------------------------




Schedule 1


Legal Names


Loan Party’s Exact Legal Name
Former Legal Names
(including date of change)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








EXHIBIT F-1
[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------




Schedule 2A


Jurisdictions and Locations


Loan Party
Jurisdiction of Organization
Form of Organization
Organizational
Identification Number
(if any)
Federal Taxpayer Identification Number
(if applicable)
Chief Executive Office Address
(including county)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

SECTION 16.01.    





EXHIBIT F-2
[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------




Schedule 2B


Other Addresses


Loan Party
Other Locations where a Place of Business or any Collateral is Maintained


County
 
 
 
 
 
 
 
 
 
 
 
 

ARTICLE XVII    





EXHIBIT F-3
[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------




Schedule 5


UCC Filings


Loan Party
UCC Filing
Jurisdiction
UCC Filing Office/Local Filing Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






EXHIBIT F-4
[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------






Schedule 6


Equity Interests


Loan Party
Issuer
Type of Organization
Number of Shares Owned
Total Shares Outstanding
Percentage of Interest Pledged
Certificate No. (if uncertificated, please indicate so)
Par Value
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
















#88125723v1    
#88125723v1    
#88125723v1    

--------------------------------------------------------------------------------




Schedule 7


Deposit Accounts
Loan Party
Depositary Institution
(including address)
Account Name and Number
 
 
 
 
 
 








EXHIBIT F-6
[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------




Schedule 8
Securities Accounts
Loan Party
Financial Institution (including address)
Type of Account
Account Number
 
 
 
 








EXHIBIT F-7
[[NYCORP:3579392v15:3140D: 02/08/2016--09:30 AM]]
#88125723v1    

--------------------------------------------------------------------------------




EXHIBIT G
[FORM OF]
SUPPLEMENTAL PERFECTION CERTIFICATE
Reference is made to the Credit Agreement dated as of February 5, 2016 (the
“Credit Agreement”), among Murphy USA Inc., Murphy Oil USA, Inc., the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement or the Collateral Agreement referred
to therein, as applicable.
This Supplemental Perfection Certificate dated as of [ ], 20[ ] is delivered
pursuant to Section 5.01(e) of the Credit Agreement (this certificate and each
other certificate heretofore delivered pursuant to Section 5.01(e) of the Credit
Agreement being referred to as a “Supplemental Perfection Certificate”), and
supplements the information set forth in the Perfection Certificate delivered on
the Effective Date (as supplemented from time to time by the Supplemental
Perfection Certificates delivered after the Effective Date and prior to the date
hereof, the “Prior Perfection Certificate”).
Each of the undersigned, [specify title] of Murphy USA and [specify title] of
the Company, hereby certifies to the Administrative Agent as follows:
Legal Names. Except as set forth on Schedule 1 hereto, Schedule 1 to the Prior
Perfection Certificate remains complete and correct.
ARTICLE XVIII    Jurisdictions and Locations. Except as set forth on Schedule
2A, Schedule 2A to the Prior Perfection Certificate remain complete and correct.
ARTICLE XIX    Reserved.
ARTICLE XX    Reserved.
ARTICLE XXI    Reserved.
ARTICLE XXII    Equity Interests. Except as set forth on Schedule 6 hereto,
Schedule 6 to the Prior Perfection Certificate remains complete and correct.
ARTICLE XXIII    Deposit Accounts. Except as set forth on Schedule 7 hereto,
Schedule 7 to the Prior Perfection Certificate remains complete and correct.
ARTICLE XXIV    Securities Accounts. Except as set forth on Schedule 8 hereto,
Schedule 8 to the Prior Perfection Certificate remains complete and correct.





EXHIBIT G-1
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[ ] day of [ ], 20[ ].


MURPHY OIL USA, INC.,
by
 
 
 
Name:
 
Title:









MURPHY USA INC.,
by
 
 
 
Name:
 
Title:






EXHIBIT G-2
    

--------------------------------------------------------------------------------

Exhibit H-1

[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of February 5, 2015 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”), among Murphy Oil USA, Inc. (the “Company”), Murphy USA Inc., the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (b) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Company
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent
and (b) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which any payment is to be made to
the undersigned, or in either of the two calendar years preceding any such
payment.


[NAME OF LENDER],
By:
 
Name:
 
Title:
Date:
 








EXHIBIT H-1-1
    

--------------------------------------------------------------------------------

Exhibit H-2

[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN PARTICIPANTS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of February 5, 2015 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”), among Murphy Oil USA, Inc. (the “Company”), Murphy USA Inc., the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (b) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which any payment is to be made to
the undersigned, or in either of the two calendar years preceding any such
payment.


[NAME OF PARTICIPANTS],
By:
 
Name:
 
Title:
Date:
 








EXHIBIT H-2-1
    

--------------------------------------------------------------------------------

Exhibit H-3



[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of February 5, 2015 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”), among Murphy Oil USA, Inc. (the “Company”), Murphy USA Inc., the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Company
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (b) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.
[NAME OF PARTICIPANTS],
By:
 
Name:
 
Title:
Date:
 




EXHIBIT H-3-1
    

--------------------------------------------------------------------------------

Exhibit H-4



[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES
Reference is made to the Credit Agreement dated as of February 5, 2015 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”), among Murphy Oil USA, Inc. (the “Company”), Murphy USA Inc., the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (b) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Company with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio exemption: (a) an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(a) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent and (b) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.
[NAME OF LENDER],
By:
 
Name:
 
Title:
Date:
 






EXHIBIT H-4-1
    